[ex102conformedfmcnewterm001.jpg]
EXECUTION VERSION #89514481v17 ═══════════════════════════════════════
$1,500,000,000 TERM LOAN AGREEMENT Dated as of May 2, 2017 among FMC CORPORATION
as U.S. Borrower and THE FOREIGN SUBSIDIARIES PARTY HERETO FROM TIME TO TIME as
Euro Borrowers THE LENDERS PARTY HERETO and CITIBANK, N.A., as Administrative
Agent, * * * CITIGROUP GLOBAL MARKETS INC. and MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, as Joint Lead Arrangers BANK OF AMERICA, N.A., as
Syndication Agent and BNP PARIBAS, JPMORGAN CHASE BANK, N.A., SUMITOMO MITSUI
BANKING CORPORATION and TD BANK, N.A., as Co-Documentation Agents
═══════════════════════════════════════



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm002.jpg]
TABLE OF CONTENTS Page i #89514481v17 ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
......................................................... 1 SECTION 1.01 Certain
Defined Terms
........................................................................... 1
SECTION 1.02 Computation of Time Periods
.............................................................. 22 SECTION 1.03
Accounting Terms and Principles
........................................................ 22 SECTION 1.04 Certain
Terms
.......................................................................................
23 ARTICLE II AMOUNTS AND TERMS OF THE LOANS
......................................................... 24 SECTION 2.01 The
Loans
.............................................................................................
24 SECTION 2.02 [Intentionally Deleted]
......................................................................... 24
SECTION 2.03 [Intentionally Deleted]
......................................................................... 24
SECTION 2.04 [Intentionally Deleted]
......................................................................... 24
SECTION 2.05 Fees
......................................................................................................
24 SECTION 2.06 Termination and Reductions of the Commitments
.............................. 25 SECTION 2.07 Repayment
...........................................................................................
25 SECTION 2.08 Interest
..................................................................................................
26 SECTION 2.09 Interest Rate Determinations
................................................................ 26 SECTION 2.10
Prepayments
.........................................................................................
27 SECTION 2.11 Payments and Computations
................................................................ 27 SECTION 2.12
Taxes
....................................................................................................
29 SECTION 2.13 Sharing of Payments, Etc
..................................................................... 33 SECTION
2.14 Conversion or Continuation of Loans
.................................................. 33 SECTION 2.15
[Intentionally Deleted]
......................................................................... 34
SECTION 2.16 Defaulting Lender
................................................................................
34 SECTION 2.17 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
............................................................................................
35 ARTICLE III MAKING THE LOANS
.........................................................................................
36 SECTION 3.01 Making the
Loans.................................................................................
36 SECTION 3.02 [Intentionally Deleted]
......................................................................... 37
SECTION 3.03 [Intentionally Deleted]
......................................................................... 37
SECTION 3.04 [Intentionally Deleted]
......................................................................... 37
SECTION 3.05 Increased Costs
....................................................................................
38 SECTION 3.06 Illegality
...............................................................................................
39 SECTION 3.07 Reasonable Efforts to Mitigate
............................................................ 40



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm003.jpg]
TABLE OF CONTENTS (continued) Page ii #89514481v17 SECTION 3.08 Right to Replace
Affected Person or Lender ....................................... 40 SECTION
3.09 Use of Proceeds
....................................................................................
40 ARTICLE IV CONDITIONS OF LENDING
...............................................................................
40 SECTION 4.01 Conditions Precedent to Effective Date
............................................... 41 SECTION 4.02 Conditions
Precedent to Closing Date ................................................. 41
SECTION 4.03 Availability
..........................................................................................
43 ARTICLE V REPRESENTATIONS AND WARRANTIES
....................................................... 43 SECTION 5.01
Corporate Existence; Compliance with Law
........................................ 43 SECTION 5.02 Corporate Power;
Authorization; Enforceable Obligations ................. 44 SECTION 5.03
Financial Statements
............................................................................ 45
SECTION 5.04 Material Adverse Change
..................................................................... 45 SECTION
5.05 Litigation
..............................................................................................
45 SECTION 5.06 Taxes
....................................................................................................
45 SECTION 5.07 Full Disclosure
.....................................................................................
45 SECTION 5.08 Investment Company Act
..................................................................... 46 SECTION
5.09 ERISA
..................................................................................................
46 SECTION 5.10 Environmental Matters
......................................................................... 46
SECTION 5.11 Ownership of Properties; Liens
............................................................ 47 SECTION 5.12
Sanctions
..............................................................................................
47 SECTION 5.13 Anti-Corruption Laws; Anti-Money Laundering Laws
....................... 47 SECTION 5.14 Solvency
...............................................................................................
47 ARTICLE VI COVENANTS OF THE COMPANY
.................................................................... 48 SECTION
6.01 Financial Covenants
............................................................................. 48
SECTION 6.02 Reporting Covenants
............................................................................ 49
SECTION 6.03 Affirmative Covenants
......................................................................... 52
SECTION 6.04 Negative Covenants
............................................................................. 53
ARTICLE VII EVENTS OF DEFAULT
......................................................................................
56 SECTION 7.01 Events of Default
.................................................................................
56 ARTICLE VIII THE ADMINISTRATIVE AGENT
.................................................................... 58 SECTION
8.01 Authorization and Action
..................................................................... 58 SECTION
8.02 Reliance, Etc
........................................................................................
58



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm004.jpg]
TABLE OF CONTENTS (continued) Page iii #89514481v17 SECTION 8.03 The Agents and
their Affiliates as Lenders .......................................... 59
SECTION 8.04 Lender Credit Decision
........................................................................ 59
SECTION 8.05 Indemnification
....................................................................................
59 SECTION 8.06 Successor Administrative Agent
.......................................................... 59 SECTION 8.07 No
Other Duties, Etc
............................................................................ 60
ARTICLE IX MISCELLANEOUS
...............................................................................................
60 SECTION 9.01 Amendments, Etc
.................................................................................
60 SECTION 9.02 Notices, Etc
..........................................................................................
61 SECTION 9.03 No Waiver; Remedies
.......................................................................... 64
SECTION 9.04 Costs and Expenses
..............................................................................
64 SECTION 9.05 Rights of Set-off; Payments Set Aside
................................................. 65 SECTION 9.06 Binding Effect
......................................................................................
66 SECTION 9.07 Assignments and Participations
........................................................... 66 SECTION 9.08
[Intentionally Deleted]
......................................................................... 70
SECTION 9.09 Governing Law
....................................................................................
70 SECTION 9.10 Execution in Counterparts
.................................................................... 70 SECTION
9.11 Confidentiality
.....................................................................................
71 SECTION 9.12 Submission to Jurisdiction; Service of Process
.................................... 71 SECTION 9.13 WAIVER OF JURY TRIAL
................................................................ 72 SECTION 9.14
USA PATRIOT Act
............................................................................. 72
SECTION 9.15 Entire Agreement
.................................................................................
72 SECTION 9.16 No Fiduciary Duty
...............................................................................
72 ARTICLE X GUARANTY
...........................................................................................................
73 SECTION 10.01 Guaranty
...............................................................................................
73 SECTION 10.02 Authorization; Other Agreements
........................................................ 74 SECTION 10.03
Guaranty Absolute and Unconditional
................................................. 75 SECTION 10.04 Waivers
................................................................................................
76 SECTION 10.05 Reliance
................................................................................................
76 SECTION 10.06 Waiver of Subrogation and Contribution Rights
................................. 76 SECTION 10.07 Subordination
.......................................................................................
76 SECTION 10.08 Default; Remedies
................................................................................
77



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm005.jpg]
TABLE OF CONTENTS (continued) Page iv #89514481v17 SECTION 10.09 Irrevocability
........................................................................................
77 SECTION 10.10 Setoff
....................................................................................................
77 SECTION 10.11 No Marshaling
.....................................................................................
78 SECTION 10.12 Enforcement; Amendments; Waivers
.................................................. 78



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm006.jpg]
v #89514481v17 SCHEDULES AND EXHIBITS SCHEDULES Schedule I - Commitments
Schedule II - Material Subsidiaries Schedule 5.02 - Consents Schedule 5.05 -
Litigation Schedule 5.10 - Environmental Matters Schedule 6.04(a) - Existing
Liens EXHIBITS Exhibit A - Form of Note Exhibit B-1 - Form of Notice of
Borrowing Exhibit B-2 - Form of Notice of Conversion or Continuation Exhibit C-1
- Form of Assignment and Acceptance Exhibit C-2 - Form of Participation
Agreement Exhibit D - Form of Euro Borrower Designation Exhibit E - Form of
Solvency Certificate



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm007.jpg]
TERM LOAN AGREEMENT FMC CORPORATION #89514481v17 TERM LOAN AGREEMENT TERM LOAN
AGREEMENT (this “Agreement”), dated as of May 2, 2017, among FMC CORPORATION, a
Delaware corporation (“U.S. Borrower”) and the Euro Borrowers (as defined
below), in each case, party hereto from time to time (the Euro Borrowers
together with the U.S. Borrower, collectively the “Borrowers”), the lenders
listed on the signature pages hereof under the heading “Lenders” (the “Lenders”)
and the other Lenders (as defined below) party hereto from time to time, BANK OF
AMERICA, N.A., as syndication agent (the “Syndication Agent”), BNP PARIBAS,
JPMORGAN CHASE BANK, N.A., SUMITOMO MITSUI BANKING CORPORATION and TD BANK,
N.A., as co-documentation agents and CITIBANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders hereunder. WHEREAS,
the Borrowers have requested that the Lenders make available to the Borrowers a
senior unsecured term loan facility in order to consummate the Acquisition (as
defined below) and to fund related taxes, fees and expenses pursuant to the
Acquisition Agreement (as defined below); WHEREAS, the Borrowers shall
concurrently with the execution of this Agreement by the parties hereto on the
Effective Date (as defined below) amend and restate the Borrowers’ existing
senior unsecured revolving credit facility; and WHEREAS, the Lenders are willing
to make available to the Borrowers such senior unsecured term loan facility upon
the terms and subject to the conditions set forth herein. NOW, THEREFORE, in
consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows: ARTICLE I DEFINITIONS AND
ACCOUNTING TERMS SECTION 1.01 Certain Defined Terms. As used in this Agreement,
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
“Acceptance” means an Assignment and Acceptance. “Acquired Business” means,
collectively, certain assets of the Seller acquired by the U.S. Borrower (either
directly or indirectly through one or more of its Subsidiaries) from the Seller
pursuant to the Acquisition Agreement. “Acquisition” means the acquisition by
the U.S. Borrower (either directly or indirectly through one or more of its
Subsidiaries) of certain assets of the Seller and the concurrent acquisition by
the Seller (either directly or indirectly through one or more of its
Subsidiaries) of certain assets of the U.S. Borrower, in each case, pursuant to
the Acquisition Agreement. “Acquisition Agreement” means that certain
Transaction Agreement, dated as of March 31, 2017, by and between the U.S.
Borrower and the Seller.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm008.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 2 #89514481v17 “Acquisition Agreement
Representations” means representations made by the Seller with respect to the
Acquired Business in the Acquisition Agreement as are material to the interests
of the Lenders, but only to the extent that the U.S. Borrower has (or its
Subsidiary has) the right to terminate its (or such Subsidiary’s) obligations
under the Acquisition Agreement, or to decline to consummate the Acquisition
pursuant to the Acquisition Agreement, as a result of a breach of such
representations in the Acquisition Agreement. “Administrative Agent” has the
meaning specified in the recital of parties to this Agreement. “Administrative
Agent’s Account” means such account as the Administrative Agent shall designate
in a notice to the U.S. Borrower and the Lenders. “Affected Person” has the
meaning specified in Sections 2.12(j), 3.05(e), 3.06 and 3.08. “Affiliate”
means, with respect to any Person, any other Person directly or indirectly
controlling or that is controlled by or is under common control with such
Person, each officer, director, general partner or joint-venturer of such
Person, and each Person that is the beneficial owner of 5% or more of any class
of Voting Stock of such Person. For the purposes of this definition, “control”
means the possession of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise. “Agents” means, collectively, the
Administrative Agent and the Syndication Agent. “Anti-Corruption Laws” means all
laws, rules, and regulations of any jurisdiction applicable to any Borrower or
its Subsidiaries from time to time concerning or relating to bribery or
corruption, including without limitation the Foreign Corrupt Practices Act of
1977, 15 U.S.C. §§ 78dd-1, et seq. “Anti-Money Laundering Laws” means all laws,
rules, and regulations of any jurisdiction applicable to any Borrower or its
Subsidiaries from time to time concerning or relating to money laundering,
including without limitation the Patriot Act. “Applicable Lending Office” means,
with respect to each Lender, and for each Type of Loan, such Lender’s Domestic
Lending Office in the case of a Base Rate Loan and such Lender’s Eurocurrency
Lending Office in the case of a Eurocurrency Rate Loan. “Applicable Margin”
means, as of any date, the applicable margin set forth under the Eurocurrency
Rate or Base Rate column set forth below, as applicable, based upon the Public
Debt Rating in effect on such date: PUBLIC DEBT RATING S&P/MOODY’S EUROCURRENCY
RATE BASE RATE Level 1 A- / A3 or higher 1.000% 0.000%



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm009.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 3 #89514481v17 PUBLIC DEBT RATING
S&P/MOODY’S EUROCURRENCY RATE BASE RATE Level 2 BBB+ / Baa1 1.125% 0.125% Level
3 BBB / Baa2 1.250% 0.250% Level 4 BBB- / Baa3 1.500% 0.500% Level 5 Lower than
Level 4 1.750% 0.750% “Applicable Percentage” means, as of any date, the
applicable percentage set forth below under the Commitment Fee column based upon
the Public Debt Rating in effect on such date: PUBLIC DEBT RATING S&P/MOODY’S
COMMITMENT FEE Level 1 A- / A3 or higher 0.090% Level 2 BBB+ / Baa1 0.125% Level
3 BBB / Baa2 0.150% Level 4 BBB- / Baa3 0.200% Level 5 Lower than Level 4 0.250%
“Arrangers” means CGMI and Merrill, in their respective capacities as joint lead
arrangers. “Assignment and Acceptance” means an assignment and acceptance
entered into by a Lender and an Eligible Assignee, and accepted by the
Administrative Agent, in accordance with Section 9.07 and in substantially the
form of Exhibit C-1 hereto. “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution. “Bail-In Legislation”
means, with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm010.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 4 #89514481v17 of the European Union, the
implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “Base Rate” means, for any
period, a fluctuating interest rate per annum as shall be in effect from time to
time which rate per annum shall at all times be equal to the highest of: (a) the
rate of interest announced publicly by Citibank in New York, New York, from time
to time, as its “base rate”; (b) the Federal Funds Rate plus 1/2 of 1%; and (c)
Eurocurrency Rate for a one-month period plus 1%; provided, that for purposes of
this clause (c), the Eurocurrency Rate shall be based on the Eurocurrency Rate
at approximately 11:00 A.M. (London time) on such day of determination, but
shall otherwise be calculated in accordance with the definition of “Eurocurrency
Rate” (including the interest rate floors set forth therein). “Base Rate Loan”
means a Loan which bears interest as provided in Section 2.08(a)(i). “BofA”
means Bank of America, N.A., a national banking association. “Borrowers” has the
meaning specified in the recital of parties to this Agreement. “Borrowers’
Accountants” means KPMG LLP or other independent nationally- recognized public
accountants acceptable to the Administrative Agent. “Borrowing” means a
borrowing consisting of simultaneous Loans of the same Type made by each of the
Lenders pursuant to Section 2.01(a). “Bridge Commitment Letter” means the
commitment letter in respect of the unsecured bridge term loan facility
described therein, dated as of March 31, 2017, between the U.S. Borrower and
CGMI. “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Loans, on which dealings are carried on in the
London interbank market. “Capital Lease” means, with respect to any Person, any
lease of, or other arrangement conveying the right to use, property by such
Person as lessee that would be accounted for as a capital lease on a balance
sheet of such Person prepared in conformity with GAAP. “Capital Lease
Obligations” means, with respect to any Person, the capitalized amount of all
Consolidated obligations of such Person or any of its Subsidiaries under Capital
Leases. “CGMI” means Citigroup Global Markets Inc.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm011.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 5 #89514481v17 “Change of Control” means the
occurrence of any of the following: (a) any Person or group of Persons (within
the meaning of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the SEC under
the Securities Exchange Act of 1934, as amended) of 30% or more of the issued
and outstanding Voting Stock of the U.S. Borrower or (b) during any period of
twenty-four (24) consecutive calendar months, individuals who at the beginning
of such period constituted the board of directors of the U.S. Borrower (together
with any new directors whose election by the board of directors of the U.S.
Borrower or whose nomination for election by the stockholders of the U.S.
Borrower was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose elections or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office. “Citibank” means Citibank, N.A., a national banking
association, and its successors. “Closing Date” has the meaning set forth in
Section 4.02. “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Co-Documentation Agents” has the meaning specified in the recital of parties to
this Agreement. “Commitment” means, as to any Lender, (i) the Dollar amount set
forth opposite its name on Schedule I hereto or (ii) if such Lender has entered
into one or more Acceptances, the amount set forth for such Lender in the
Register, in each case as the same may be reduced as expressly provided herein
(including, without limitation, pursuant to Sections 2.06, 3.08 and 9.07). As of
the date hereof, the initial amount of the total Commitment is $1,500,000,000.
“Commitment Termination Date” means 11:59 p.m., New York City time, on December
31, 2017 if the Closing Date shall not have occurred on or prior thereto;
provided, however, that if the “Outside Date” (as defined in the Acquisition
Agreement as of the date thereof) is extended to a later date pursuant to the
definition thereof), the Commitment Termination Date shall be automatically
extended to 11:59 p.m., New York City time, on such extended “Outside Date” (and
the U.S. Borrower shall provide prompt written notice of such extension to the
Administrative Agent, which shall promptly notify the Lenders); provided,
further, that the Commitment Termination Date shall not extend beyond 11:59
p.m., New York City time, on the one year anniversary of March 31, 2017.
“Confidential Information” has the meaning set forth in Section 9.11 hereto.
“Consolidated” refers to the consolidation of accounts of the U.S. Borrower and
its Subsidiaries in accordance with GAAP. “Constituent Documents” means, with
respect to any Person, (a) the articles of incorporation and/or organization,
certificate of incorporation or certificate of formation (or the equivalent
organizational documents) of such Person, (b) the by-laws, operating agreement
(or the equivalent governing documents) of such Person and (c) any document
setting forth the manner of election and duties of the directors or managing
members of such Person (if any) and



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm012.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 6 #89514481v17 the designation, amount or
relative rights, limitations and preferences of any class or series of such
Person’s Stock. “Contaminant” means any material, substance or waste that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including any green house gas, petroleum or
petroleum-derived substance or waste, asbestos and polychlorinated biphenyls.
“Continuation”, “Continue” and “Continued” each refer to a continuation of
Eurocurrency Rate Loans for an additional Interest Period pursuant to Section
2.14. “Contractual Obligation” means, as to any Person, any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound. “Conversion”, “Convert” and “Converted” each
refer to a conversion of Loans of one Type into Loans of the other Type pursuant
to Section 2.14. “CRR” means the Council Regulation (EU) No 575/2013 of the
European Parliament and of the Council of 26 June 2013 on prudential
requirements for credit institutions and investment firms and amending
Regulation (EU) No 648/2012. “Customary Permitted Liens” means, with respect to
any Person, any of the following Liens: (a) Liens for taxes, assessments,
governmental charges, claims or levies in each case that are not yet due or that
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves (in the good faith judgment of the management of the
respective Person) have been established; (b) Liens of landlords, liens in favor
of utilities and liens of suppliers, mechanics, carriers, materialmen,
warehousemen or workmen and other liens imposed by law or contract which were
incurred in the ordinary course of business and (i) which secure amounts not yet
due or (ii)(A) which do not in the aggregate materially detract from the value
of such property (other than immaterial property) or materially impair the use
thereof in the operation of the business of any Person or (B) which Liens (or
the amounts secured thereby) are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property subject to such Lien and with respect to which adequate
reserves (in the good faith judgment of the management of the respective Person)
have been established; (c) Liens incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance or other types of social security benefits or to secure the
performance of trade contracts, bids, tenders, statutory and regulatory
obligations, sales, contracts (other than for the repayment of borrowed money),
appeal bonds, leases, government contracts or customs bonds and other similar
obligations incurred in the ordinary course of business; (d) encumbrances
arising by reason of zoning restrictions, easements, licenses, reservations,
covenants, rights-of-way, utility easements, building restrictions and other
similar encumbrances on the use of real property not materially detracting from
the value of such



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm013.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 7 #89514481v17 real property or not
materially interfering with the ordinary conduct of the business conducted and
proposed to be conducted at such real property; (e) encumbrances, easements,
rights-of-way, restrictions, minor defects or irregularities in title and other
similar charges or encumbrances not interfering in any material respect with the
ordinary conduct of the business of any Person; (f) encumbrances arising under
leases or subleases of real property that do not, in the aggregate, materially
detract from the value of such real property or interfere with the ordinary
conduct of the business conducted at such real property; (g) financing
statements with respect to a lessor’s rights in and to personal property leased
to such Person in the ordinary course of such Person’s business; (h) Liens
arising from judgments, decrees or attachments and Liens securing appeal bonds
arising from judgments, in each case in circumstances not constituting an Event
of Default, provided that no cash or property is deposited or delivered to
secure any such judgment or award; (i) Liens on property of a Person or a
business that are existing at the time such Person or business is acquired
pursuant to an acquisition not prohibited by Section 6.04(b), provided that such
Liens were not placed on such property in contemplation of the consummation of
the acquisition and do not extend to any property other than those of the Person
or the business so acquired (and proceeds and products of any of the foregoing);
(j) Liens encumbering goods under production and arising from progress or
partial payments by the U.S. Borrower or any Subsidiary relating to the
underlying goods; (k) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
U.S. Borrower or any Subsidiary in the ordinary course of business; (l) Liens
under ERISA to the extent the creation thereof would not breach the
representation made in Section 5.09 if made immediately after such creation; (m)
Liens on any proceeds (including, without limitation, insurance, condemnation
and eminent domain proceeds) or products of any property, a lien over which is a
Lien permitted by Section 6.04(a); and (n) Liens arising solely by virtue of any
statutory or common law provisions relating to (i) banker’s liens, (ii) liens in
favor of securities intermediaries and (iii) rights of set off or similar rights
and remedies as to deposit accounts or securities accounts or other funds
maintained with depository institutions or securities intermediaries, including
Liens arising under Article 24 of the general terms and conditions of any member
of the Dutch Bankers' Association or any similar term applied by a financial
institution in the Netherlands pursuant to its general terms and conditions.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm014.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 8 #89514481v17 “Default Interest” has the
meaning specified in Section 2.08(b). “Defaulting Lender” means at any time on
or prior to the Closing Date, subject to Section 2.16(e), (i) any Lender that
has failed to comply with its obligations under this Agreement to make a Loan or
pay to the Administrative Agent or any other Lender any other amount required to
be paid by it hereunder (each a “Funding Obligation”) within two Business Days
of the date such Funding Obligation was required to be funded hereunder unless
such Lender notifies the Administrative Agent and the U.S. Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (ii) any Lender that has notified the
Administrative Agent or the U.S. Borrower in writing, or has stated publicly,
that it does not intend to comply with its Funding Obligations hereunder (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (iii) any
Lender that has defaulted on its funding obligations under any other loan
agreements or credit agreements generally, (iv) any Lender that has, for three
or more Business Days after written request of the Administrative Agent or the
U.S. Borrower, failed to confirm in writing to the Administrative Agent and the
U.S. Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender will cease to be a Defaulting Lender
pursuant to this clause (iv) upon the Administrative Agent’s and the U.S.
Borrower’s receipt of such written confirmation), (v) any Lender with respect to
which a Lender Insolvency Event has occurred and is continuing with respect to
such Lender or its Parent Company or (vi) any Lender that has, or has a Parent
Company that has, become the subject of a Bail-in Action (provided, in each
case, that neither the reallocation of Funding Obligations provided for in
Section 2.16 as a result of a Lender's being a Defaulting Lender nor the
performance by Non-Defaulting Lenders of such reallocated Funding Obligations
will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender). Notwithstanding anything to the contrary above, any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any of clauses (i) through (v) above will be conclusive and binding absent
manifest error, and such Lender will be deemed to be a Defaulting Lender
(subject to Section 2.16(e)) upon notification of such determination by the
Administrative Agent to the U.S. Borrower and the Lenders. “Designated Borrower”
means any Euro Borrower designated pursuant to a Euro Borrower Designation.
“Disclosure Documents” means the U.S. Borrower’s annual report on Form 10-K for
December 31, 2016 and any amendments thereto filed by the U.S. Borrower with the
SEC. “Dollars” and “$” mean lawful money of the United States of America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its administrative
questionnaire delivered to the Administrative Agent or in the Acceptance
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the U.S. Borrower and the
Administrative Agent.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm015.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 9 #89514481v17 “Domestic Subsidiary” means
any Subsidiary of the U.S. Borrower organized under the laws of any state of the
United States of America or the District of Columbia or any entity disregarded
for U.S. tax purposes wholly owned by the U.S. Borrower or a Domestic
Subsidiary. “Dutch Borrower” means any Borrower that is organized under the laws
of the Netherlands. “Dutch Non-Public Lender” means: (i) until the publication
of an interpretation of “public” as referred to in the CRR by the competent
authority/ies: an entity which (x) assumes rights and/or obligations vis-à-vis a
Dutch Borrower, the value of which is at least EUR 100,000 (or its equivalent in
another currency), (y) which provides repayable funds for an initial amount of
at least EUR 100,000 (or its equivalent in another currency) or (z) otherwise
qualifies as not forming part of the public), and (ii) as soon as the
interpretation of the term “public” as referred to in the CRR has been published
by the competent authority/ies: an entity which is considered not to form part
of the public on the basis of such interpretation. “EBITDA” means, for any
period, net income for such period, plus, without duplication and to the extent
deducted from revenues in determining net income for such period, the sum of (a)
the aggregate amount of interest expense for such period, (b) the aggregate
amount of income and franchise tax expense for such period, (c) all amounts
attributable to depreciation and amortization for such period, (d) all other
non-cash charges and non-cash losses for such period, (e) all Non-Recurring
Items for such period and (f) all fees, expenses and charges incurred in
connection with or arising as a result of any proposed or actual acquisitions,
investments, asset sales or divestitures and minus, without duplication and to
the extent added to revenues in determining net income for such period, the sum
of (i) all non-recurring non-cash gains during such period, (ii) the amount of
cash used during such period to the extent charged against net income in a
different period (excluding any item under clause (f) above) and (iii) the
amount of cash used during such period relating to a Non-Recurring Item, all as
determined on a consolidated basis with respect to the U.S. Borrower and its
Subsidiaries in accordance with GAAP. For the purposes of calculating EBITDA for
any period, if during such period the U.S. Borrower or any Subsidiary shall have
made an acquisition, EBITDA for such period shall be calculated after giving pro
forma effect thereto as if such acquisition occurred on the first day of such
period. “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm016.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 10 #89514481v17 “EEA Resolution Authority”
means any public administrative authority or any person entrusted with public
administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution.
“Effective Date” has the meaning set forth in Section 4.01. “Eligible Assignee”
means a Lender and any Affiliate of such Lender or any other Person approved in
writing by the Administrative Agent and the U.S. Borrower; provided, that for
the purposes of any Loan owed by a Dutch Borrower, any of the aforementioned
Persons is a Dutch Non-Public Lender; provided, further, that none of the
following shall be an Eligible Assignee: (i) any natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person, (ii) any Borrower or any Affiliates of such
Borrower or (iii) prior to the Closing Date, any Defaulting Lender.
“Environmental Law” means any federal, state or local law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award relating to
the environment, health, safety or hazardous materials, including, without
limitation, CERCLA, the Resource Conservation and Recovery Act, the Hazardous
Materials Transportation Act, the Clean Water Act, the Toxic Substances Control
Act, the Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act, the
Federal Insecticide, Fungicide and Rodenticide Act and the Occupational Safety
and Health Act. “Environmental Liabilities and Costs” means, with respect to any
Person, all liabilities, obligations, responsibilities, Remedial Actions,
losses, damages, punitive damages, consequential damages, treble damages, costs
and expenses (including all fees, disbursements and expenses of counsel, experts
and consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute and whether
arising under any Environmental Law, Permit, order or agreement with any
Governmental Authority or other Person, in each case relating to any
environmental, health or safety condition or to any Release or threatened
Release and resulting from the past, present or future operations of, or
ownership of property by, such Person or any of its Subsidiaries. “Environmental
Lien” means any Lien in favor of any Governmental Authority for Environmental
Liabilities and Costs. “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended from time to time, and the regulations promulgated and
rulings issued thereunder. “ERISA Affiliate” means any Person who for purposes
of Title IV of ERISA is a member of the U.S. Borrower’s controlled group, or
under common control with the U.S. Borrower, within the meaning of Section
414(b) or 414(c) of the Code. “ERISA Event” means, with respect to any Person,
(a) the occurrence of a reportable event, within the meaning of Section 4043 of
ERISA, with respect to any Plan of such Person or any of its ERISA Affiliates
unless the 30-day notice requirement with respect to such event has been waived
by the PBGC; (b) the provision by the administrator of any Plan of such Person
or any of its ERISA Affiliates of a notice of intent to terminate such Plan
pursuant to Section 4041(a)(2) of ERISA with respect to a termination described
in Section 4041(c)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm017.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 11 #89514481v17 Section 4041(e) of ERISA);
(c) the cessation of operations at a facility of such Person or any of its ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (d) the
withdrawal by such Person or any of its ERISA Affiliates from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (e) the failure by such Person or any of
its ERISA Affiliates to make a payment to a Plan required under the minimum
funding standards of ERISA; (f) a determination that any Plan is in “at risk”
status (within the meaning of Section 303 of ERISA or Section 430 of the Code);
or (g) the institution by the PBGC of proceedings to terminate a Plan of such
Person or any of its ERISA Affiliates, pursuant to Section 4042 of ERISA. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Euro Borrower” means each of FMC Finance B.V., a company
organized and existing under the laws of the Netherlands, FMC Chemicals
Netherlands B.V., a company organized and existing under the laws of the
Netherlands, FMC Luxembourg Holdings S.à r.l. (previously named “SHCO 91 S.à
r.l.”), a private limited liability company (société à responsabilité limitée)
having its registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg,
Grand-Duchy of Luxembourg, registered with the Luxembourg Trade and Companies
Register under number B 189601, FMC Luxembourg S.à r.l. (previously named “SHCO
92 S.à r.l.”), a private limited liability company (société à responsabilité
limitée) having its registered office at 6, rue Eugène Ruppert, L-2453
Luxembourg, Grand-Duchy of Luxembourg, registered with the Luxembourg Trade and
Companies Register under number B 189617 and any Foreign Subsidiary; provided,
that such Foreign Subsidiary (i) is designated a “Euro Borrower” for purposes of
this Agreement by the U.S. Borrower in a written notice in substantially the
form of Exhibit D-1 hereto (each, a “Euro Borrower Designation” and each Euro
Borrower designated thereby, a “Designated Borrower”), (ii) is approved as a
Euro Borrower by the Administrative Agent and each Lender and (iii) joins this
Agreement and the other Loan Documents pursuant to documentation satisfactory to
the Administrative Agent (including such guaranties as the Administrative Agent
may require). “Euro Borrower Designation” has the meaning specified in the
definition of “Euro Borrower”. “Eurocurrency Lending Office” means, with respect
to any Lender, the office of such Lender specified as its “Eurocurrency Lending
Office” in its administrative questionnaire delivered to the Administrative
Agent or in the Acceptance pursuant to which it became a Lender (or, if no such
office is specified, its Domestic Lending Office), or such other office of such
Lender as such Lender may from time to time specify to the U.S. Borrower and the
Administrative Agent. “Eurocurrency Liabilities” has the meaning assigned to
that term in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time. “Eurocurrency Rate” means, for any
Interest Period for each Eurocurrency Rate Loan comprising part of the same
Borrowing, the rate per annum appearing on Reuters Screen LIBOR01 Page (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page, as determined by the Administrative Agent from
time to time for purposes of



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm018.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 12 #89514481v17 providing quotations of
interest rates applicable to dollar deposits in the London interbank market, the
“Screen Rate”) as the London interbank offered rate for deposits in the
applicable currency at approximately 11:00 A.M. (London time) on the second
Business Day immediately preceding the first day of such Interest Period, for a
term comparable to such Interest Period; provided, that the Eurocurrency Rate
shall not be less than zero; provided, further, that if the applicable Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to the relevant currency, then the Eurocurrency
Rate shall be the Interpolated Rate at such time. “Interpolated Rate” means, at
any time, the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
applicable Screen Rate for the longest period (for which that Screen Rate is
available in the relevant currency) that is shorter than the Impacted Interest
Period and (b) the Screen Rate for the shortest period (for which that Screen
Rate is available in the relevant currency) that exceeds the Impacted Interest
Period, in each case, at such time. “Eurocurrency Rate Loan” means a Loan which
bears interest as provided in Section 2.08(a)(ii). “Eurocurrency Rate Reserve
Percentage” of any Lender for any Interest Period for any Eurocurrency Rate Loan
means the reserve percentage applicable during such Interest Period (or if more
than one such percentage shall be so applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period. “Events of Default” has
the meaning specified in Section 7.01. “Facility” means the Commitments and the
provisions herein relating to the Loans. “Farm Credit System” means a federally
chartered network of borrower-owned lending institutions comprised of
cooperatives and related service organizations regulated by the Farm Credit
Administration. “FATCA” shall mean Sections 1471 through 1474 of the Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreement implementing the foregoing. “FDIC” means the Federal
Deposit Insurance Corporation or any successor. “Federal Funds Rate” means, for
any period, a fluctuating interest rate per annum equal for each day during such
period to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day that is a Business Day, the



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm019.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 13 #89514481v17 average of the quotations
for such day on such transactions received by the Administrative Agent from
three federal funds brokers of recognized standing selected by it; provided that
the Federal Funds Rate shall not be less than zero. “Fee Letter” means that
certain Fee Letter in respect of the Facility, dated as of March 31, 2017,
between the U.S. Borrower and CGMI. “Financial Covenant Debt” of any Person
means Indebtedness of the type specified in clauses (a), (b), (c), (d), (e),
(f), (g) and (h) of the definition of “Indebtedness”; provided, however, that in
the case of clause (c), such obligations shall be included in this definition of
Financial Covenant Debt only to the extent such obligations are in respect of
unreimbursed drawings under letters of credit. “Fiscal Quarter” means each of
the three month periods ending on March 31, June 30, September 30 and December
31. “Fiscal Year” means the twelve month period ending on December 31. “FMC’s
Business” means the business of developing, manufacturing and/or selling, and
providing research and development, marketing and/or other services and support
for, chemical-based and formulated products and related organic and inorganic
materials and any business reasonably related, incidental, complementary or
ancillary thereto. “Foreign Credit Line” means a credit facility or similar
credit arrangement (including any arrangement in connection with vendor
financing) made available by a financial institution to Foreign Subsidiaries or
their customers, as applicable. “Foreign Subsidiary” means any Subsidiary of the
U.S. Borrower that is not a Domestic Subsidiary. “GAAP” means generally accepted
accounting principles in the United States of America as in effect from time to
time, except that, with respect to the determination of compliance by the U.S.
Borrower with the covenant set forth in Section 6.01, “GAAP” shall mean such
principles in the United States of America as in effect as of the date of, and
used in, the preparation of the audited financial statements of the U.S.
Borrower referred to in Section 5.03. “Governmental Authority” means any nation,
sovereign or government, any state or other political subdivision thereof and
any entity exercising executive, legislative, judicial, regulatory, taxing or
administrative functions of or pertaining to government, including any central
bank and any supra-national bodies (such as the European Union or the European
Central Bank). “Granting Lender” has the meaning specified in Section 9.07(a).
“Guarantied Obligations” has the meaning specified in Section 10.01(a).
“Guarantor” has the meaning specified in Section 10.01(a).



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm020.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 14 #89514481v17 “Guaranty” means the U.S.
Borrower’s guaranty of the Guarantied Obligations of the Euro Borrowers under
this Agreement as set forth in Article X (Guaranty) hereof. “Guaranty
Obligation” means, as applied to any Person, any direct or indirect liability,
contingent or otherwise, of such Person with respect to any Indebtedness of
another Person, if the purpose or intent of such Person in incurring the
Guaranty Obligation is to provide assurance to the obligee of such Indebtedness
that such Indebtedness will be paid or discharged, or that any agreement
relating thereto will be complied with, or that any holder of such Indebtedness
will be protected (in whole or in part) against loss in respect thereof,
including (a) the direct or indirect guaranty, endorsement (other than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments outside of the ordinary course of business, if required, regardless of
non-performance by any other party or parties to an agreement, (iv) to purchase,
sell or lease (as lessor or lessee) property, or to purchase or sell services,
primarily for the purpose of enabling the debtor to make payment of such
Indebtedness or to assure the holder of such Indebtedness against loss or (v) to
supply funds to, or in any other manner invest in, such other Person (including
to pay for property or services irrespective of whether such property is
received or such services are rendered), if in the case of any agreement
described under clause (b)(i), (ii), (iii), (iv) or (v) above the primary
purpose or intent thereof is to provide assurance that Indebtedness of another
Person will be paid or discharged, that any agreement relating thereto will be
complied with or that any holder of such Indebtedness will be protected (in
whole or in part) against loss in respect thereof. The amount of any Guaranty
Obligation shall be equal to the amount of the Indebtedness so guaranteed or
otherwise supported. “Hedging Contracts” means all Interest Rate Contracts,
foreign exchange contracts, currency swap or option agreements, forward
contracts, commodity swap, purchase or option agreements, other commodity price
hedging arrangements, and all other similar agreements or arrangements designed
to alter the risks of any Person arising from fluctuations in interest rates,
currency values or commodity prices. “Indebtedness” of any Person means, as of
any date of determination, without duplication (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds (other than surety and performance bonds, which are covered in
clause (c) below), debentures or similar instruments or that bear interest, (c)
all reimbursement and other obligations with respect to letters of credit,
bankers’ acceptances, surety bonds and performance bonds, whether or not
matured, (d) all indebtedness for the deferred purchase price of property or
services, other than trade payables incurred in the ordinary course of business
that are not overdue, (e) all indebtedness of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (f) all Capital Lease Obligations of
such Person and the present value of future rental payments under all synthetic
leases, (g) all Guaranty Obligations of such Person, (h) all obligations of such
Person to purchase, redeem, retire, defease



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm021.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 15 #89514481v17 or otherwise acquire for
value any Stock or Stock Equivalents of such Person, valued, in the case of
redeemable preferred stock, at the greater of its voluntary liquidation
preference and its involuntary liquidation preference plus accrued and unpaid
dividends, (i) all net obligations payable by such Person in respect of Hedging
Contracts of such Person and (j) all Indebtedness of the type referred to above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and general intangibles) owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness. “Indemnified Party” has the meaning specified in Section 9.04(b).
“Interest Coverage Ratio” means, with respect to the U.S. Borrower and its
Subsidiaries on a Consolidated basis for any period, the ratio of EBITDA for
such period to Net Consolidated Interest Expense for such period. “Interest
Income” means, for the U.S. Borrower and its Subsidiaries on a Consolidated
basis for any period, total interest income for such period on a Consolidated
basis in conformity with GAAP. “Interest Period” means, with respect to each
Eurocurrency Rate Loan, the period commencing on the date of such Eurocurrency
Rate Loan and ending one, two, three or six (or, if requested by the U.S.
Borrower and acceptable to each of the Lenders, twelve) calendar months
thereafter, as the U.S. Borrower (on its own behalf and on behalf of any other
Borrower) may, upon notice received by the Administrative Agent not later than
12:00 noon (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided that: (i) the U.S. Borrower may not
select any Interest Period that ends after the Maturity Date; (ii) Interest
Periods commencing on the same date for Loans comprising part of the same
Borrowing shall be of the same duration; (iii) whenever the last day of any
Interest Period would otherwise occur on a day other than a Business Day, the
last day of such Interest Period shall be extended to occur on the next
succeeding Business Day, provided in the case of any Interest Period for a
Eurocurrency Rate Loan, that if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and (iv)
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period. “Interest Rate Contracts”
means all interest rate swap agreements, interest rate cap agreements, interest
rate collar agreements and interest rate insurance. “Investment” means, with
respect to any Person, (a) any purchase or other acquisition by such Person of
(i) any security issued by, (ii) a beneficial interest in any security issued
by, or (iii) any other equity ownership interest in, any other Person, (b) any
purchase by



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm022.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 16 #89514481v17 such Person of all or a
significant part of the assets of a business conducted by any other Person, or
all or substantially all of the assets constituting the business of a division,
branch or other unit operation of any other Person, (c) any loan, advance (other
than deposits with financial institutions available for withdrawal on demand,
prepaid expenses, accounts receivable and similar items made or incurred in the
ordinary course of business as presently conducted) or capital contribution by
such Person to any other Person, including all Indebtedness of any other Person
to such Person arising from a sale of property by such Person other than in the
ordinary course of its business, and (d) any Guaranty Obligation incurred by
such Person in respect of Indebtedness of any other Person. “Lender Insolvency
Event” shall mean that (i) a Lender or its Parent Company is insolvent, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (ii) such Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company.
Notwithstanding anything to the contrary above, a Lender will not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Stock
in such Lender or its Parent Company by any Governmental Authority. “Lenders”
means the Lenders listed on the signature pages hereof and each Eligible
Assignee that shall become a party hereto pursuant to Section 9.07. “Leverage
Ratio” means, with respect to the U.S. Borrower and its Subsidiaries on a
Consolidated basis as of any date, the ratio of Financial Covenant Debt as of
such date to EBITDA for the last four Fiscal Quarters ending on or before such
date. “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease and any financing lease having substantially
the same economic effect as any of the foregoing, and the filing of any
financing statement under the UCC or comparable law of any jurisdiction naming
the owner of the asset to which such Lien relates as debtor. “Loan Documents”
means this Agreement, the Notes and each certificate, agreement or document
executed by a Borrower and delivered to the Administrative Agent or any Lender
in connection with or pursuant to any of the foregoing. “Loans” means the term
loans made by the Lenders to the Borrowers pursuant to this Agreement. “Local
Time” means New York City time. “Margin Regulations” means, collectively,
Regulations T, U and X, as from time to time in effect, and any regulation
replacing the same, of the Board of Governors of the Federal Reserve System, or
any successor thereto.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm023.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 17 #89514481v17 “Material Adverse Change”
means a material adverse change in any of (a) the business, condition (financial
or otherwise), operations or properties of the U.S. Borrower and its
Subsidiaries taken as a whole, (b) the legality, validity or enforceability of
any Loan Document, (c) the ability of the Borrowers to repay the Obligations or
to perform their respective obligations under the Loan Documents or (d) the
rights and remedies of the Administrative Agent or the Lenders under the Loan
Documents. “Material Adverse Effect” means an effect that results in or causes,
or could reasonably be expected to result in or cause, a Material Adverse
Change. “Material Subsidiary” means (i) any Subsidiary of the U.S. Borrower that
is a Borrower or (ii) any Subsidiary of the U.S. Borrower from time to time in
which the U.S. Borrower has an Investment, direct or indirect, of at least
$50,000,000 (excluding Investments by such Subsidiary in other Subsidiaries in
the form of Stock or Stock Equivalents), which Subsidiaries on the Effective
Date are listed on Schedule II hereto. “Maturity Date” means the date that is
the five year anniversary of the Closing Date (or if such day is not a Business
Day, the next preceding Business Day) or, if earlier, the date of termination in
whole of the Commitments pursuant to the first sentence of Section 2.06 or
pursuant to Section 7.01. “Merrill” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated, a Delaware corporation (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date hereof). “Moody’s” means Moody’s Investors Service, Inc., or any
successor by merger or consolidation to its business. “Multiemployer Plan” of
any Person means a multiemployer plan, as defined in Section 4001(a)(3) of
ERISA, and which is a defined benefit plan, to which such Person or any of its
ERISA Affiliates is making or accruing an obligation to make contributions, or
has within any of the preceding five plan years made or accrued an obligation to
make contributions. “Multiple Employer Plan” of any Person means a single
employer plan, as defined in Section 4001(a)(15) of ERISA, that (a) is
maintained for employees of such Person or any of its ERISA Affiliates and at
least one Person other than such Person and its ERISA Affiliates or (b) was so
maintained and in respect of which such Person or any of its ERISA Affiliates
could have liability under Section 4064 or Section 4069 of ERISA in the event
such plan has been or were to be terminated. “Net Consolidated Interest Expense”
means, for any period, Consolidated interest expense for such period less the
sum of (x) amortization of debt discount and premium for such period and (y)
Interest Income for such period. “Non-Consenting Lender” means any Lender that
does not approve any consent, waiver or amendment that (i) requires the approval
of all affected Lenders in accordance with the terms of Section 9.01 and (ii)
has been approved by the Required Lenders.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm024.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 18 #89514481v17 “Non-Defaulting Lender”
means, at any time, a Lender that is not a Defaulting Lender. “Non-Recurring
Items” means, to the extent reflected in the determination of net income for any
period, provisions for restructuring, discontinued operations, special reserves
or other similar charges, including write-downs or write-offs of assets (other
than write-downs resulting from foreign currency translations). “Note” means a
promissory note of a Borrower payable to the order of any Lender, in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Loans made by
such Lender to such Borrower. “Notice of Borrowing” has the meaning specified in
Section 3.01(a). “Obligations” means principal of and interest on the Loans made
by each Lender to, and the Notes held by each Lender of, each Borrower and all
other amounts from time to time owing to the Lenders or the Administrative Agent
by any Borrower under this Agreement pursuant hereto, to its Euro Borrower
Designation, and under the Notes, in each case strictly in accordance with the
terms hereof. “OFAC” means the U.S. Department of the Treasury’s Office of
Foreign Assets Control. “Other Taxes” has the meaning specified in Section
2.12(b). “Parent Company” means, with respect to a Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, that is the
direct or indirect parent of such Lender, and/or any Person owning, beneficially
or of record, directly or indirectly, a majority of the Stock of such Lender.
“Participation Agreement” means a loan participation agreement in substantially
the form of Exhibit C-2 hereto. “Patriot Act” has the meaning specified in
Section 9.14. “PBGC” means the Pension Benefit Guaranty Corporation or any
successor. “Permit” means any permit, approval, authorization, license, variance
or permission required from a Governmental Authority under an applicable
Requirement of Law. “Person” means an individual, partnership, corporation
(including a business trust), joint stock company, trust, unincorporated
association, limited liability company, joint venture or other entity, or a
government or any political subdivision or agency thereof. “Plan” means a Single
Employer Plan or a Multiple Employer Plan. “Portfolio Interest Eligible
Non-Bank” has the meaning specified in Section 2.12(e).



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm025.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 19 #89514481v17 “Principal Repayment Date”
means the first Business Day of each April, July, October and January following
the Closing Date. “property” or “properties” means any right or interest in or
to property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible. “Public Debt Rating” means, as of any date, the lowest
rating that has been most recently announced by either S&P or Moody’s, as the
case may be, for any class of long-term senior unsecured, non-credit enhanced
debt issued by the U.S. Borrower. For purposes of the foregoing: (a) if no
Public Debt Rating shall be available from either S&P or Moody’s, the Applicable
Margin and the Applicable Percentage will be set in accordance with Level 5
under the definition of “Applicable Margin” or “Applicable Percentage”, as the
case may be; (b) if only one of S&P and Moody’s shall have in effect a Public
Debt Rating, the Applicable Margin and the Applicable Percentage shall be
determined by reference to the available rating; (c) for purposes of the
definition of “Applicable Margin” or “Applicable Percentage”, in the event the
Facility receives, at any time, (a) Public Debt Ratings that are one ratings
grade apart, for purposes of determining a rating level defined by an “or”, the
applicable rating to determine the rates or margins above shall be the higher of
such Public Debt Ratings, or (b) Public Debt Ratings that are equal to or
greater than two ratings grades apart, the applicable Public Debt Rating to
determine the rates or margins above shall be the Public Debt Rating that is one
grade higher than the lowest Public Debt Rating of the Public Debt Ratings
obtained for that period of determination; and (d) if any rating established by
S&P or Moody’s shall be changed, such change shall be effective as of the date
on which such change is first announced publicly by the rating agency making
such change. “Qualifying Bank Financing” means a bank facility which is subject
to conditions to availability that are not materially more restrictive than the
conditions to availability of the unsecured bridge term facility described in
the Bridge Commitment Letter. “Quarterly Dates” means the first Business Day of
each April, July, October and January, commencing on the first such date to
occur after the Effective Date. “Receivable” means a right to receive payment
arising from the sale or lease of goods or services by a Person to another
Person. “Receivables Transaction” means any transaction or series of
transactions that may be entered into by the U.S. Borrower or any of its
Subsidiaries pursuant to which the U.S. Borrower or any of its Subsidiaries may
directly or indirectly sell, convey or otherwise transfer Receivables to another
Person, or may grant a security interest in, any Receivables of the U.S.
Borrower or any of its Subsidiaries, and any assets related thereto including,
without limitation, all collateral securing such Receivables, proceeds of such
Receivables and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving Receivables.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm026.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 20 #89514481v17 “Register” has the meaning
specified in Section 9.07(d). “Related Party” has the meaning set forth in
Section 9.04(b). “Release” means, with respect to any Person, any release,
spill, emission, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration, in each case, of any Contaminant into the
indoor or outdoor environment or into or out of any property owned by such
Person, including the movement of Contaminants through or in the air, soil,
surface water, ground water or property. “Remedial Action” means all actions
required to (a) clean up, remove, treat or in any other way address any
Contaminant in the indoor or outdoor environment, (b) prevent the Release or
threat of Release or minimize the further Release so that a Contaminant does not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care. “Required Lenders” means,
at any time (a) if there are Loans outstanding, Lenders holding Loans
representing more than 50% of the aggregate amount of all Loans at such time or
(b) if there are no Loans outstanding, Lenders holding more than 50% of the sum
of the aggregate amount of the Commitments; provided that, for purposes hereof,
neither any Borrower, nor any of its Affiliates, if a Lender, shall be included
in (i) the Lenders holding such amount of the Loans or having such amount of the
Commitments or (ii) determining the aggregate unpaid principal amount of the
Loans or the total Commitments. “Requirement of Law” means, with respect to any
Person, the common law and all federal, state, local and foreign laws, rules and
regulations, orders, judgments, decrees and other determinations of any
Governmental Authority or arbitrator, applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject. “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
S&P Global Inc., or any successor by merger or consolidation to its business.
“Sanctioned Country” means a country that is the target of a sanctions program
administered or enforced by OFAC, the European Union, Her Majesty’s Treasury of
the United Kingdom or the United Nations Security Council. “Sanctioned Person”
means a Person that is the target of Sanctions, including (A) an agency of the
government of a Sanctioned Country, (B) an organization owned or controlled by a
Sanctioned Country, (C) a Person located, organized or resident in a Sanctioned
Country, to the extent the target of Sanctions, or (D) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the European Union, Her Majesty’s Treasury of the United
Kingdom or the United Nations Security Council, or any Person owned 50 percent
or more directly or indirectly by any such Person or Persons. “Sanctions” means
economic sanctions administered or enforced by OFAC, the U.S. Department of
State, the European Union, Her Majesty’s Treasury of the United Kingdom or the
United Nations Security Council. “SEC” means the United States Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm027.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 21 #89514481v17 “Seller” means E. I. du Pont
de Nemours and Company, a Delaware corporation. “Single Employer Plan” of any
Person means a single employer plan, as defined in Section 4001(a)(15) of ERISA,
that (a) is maintained for employees of such Person or any of its ERISA
Affiliates and no Person other than such Person and its ERISA Affiliates or (b)
was so maintained and in respect of which such Person or any of its ERISA
Affiliates could have liability under Section 4069 of ERISA in the event such
plan has been or were to be terminated. “Solvent” means with respect to the
Borrowers and their Subsidiaries, (i) the sum of the debt (including contingent
liabilities) of the Borrowers and their Subsidiaries, taken as a whole, does not
exceed the fair value of the present assets of the Borrowers and their
Subsidiaries, taken as a whole, (ii) the present fair saleable value of the
assets of the Borrowers and their Subsidiaries, taken as a whole, is not less
than the amount that will be required to pay the probable liabilities (including
contingent liabilities) of the Borrowers and their Subsidiaries, taken as a
whole, on their debts as they become absolute and matured, (iii) the capital of
the Borrowers and their Subsidiaries, taken as a whole, is not unreasonably
small in relation to the business of the Borrowers or their Subsidiaries, taken
as a whole, and (iv) the Borrowers and their Subsidiaries, taken as a whole, do
not intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debts
as they mature in the ordinary course of business. For the purposes hereof, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability. “SPC” has the meaning specified in Section 9.07(a).
“Specified Default” means any Event of Default under Sections 7.01(a), 7.01(c)
(solely with respect to breaches of Section 6.03(a) (as to the U.S. Borrower)
and Sections 6.04 (b) and (c) thereto), 7.01(e) (with respect to any Borrower)
and 7.01(j). “Specified Representations” means the representations and
warranties in Sections 5.02(a)(i), 5.02(a)(ii), 5.02(a)(iii)(A), 5.02(a)(iii)(B)
(solely in respect of Regulations T, U and X of the Federal Reserve Board),
5.02(a)(iii)(C) (limited to any agreement or instrument with respect to
Indebtedness in a principal amount in excess of $50,000,000 (tested pro forma
for the Transactions)), 5.02(b), 5.08, 5.12 (with respect to the use of proceeds
of the Facility), 5.13 (other than in respect of compliance with the Patriot
Act, with respect to the use of proceeds of the Facility) and 5.14. “Stock”
means shares of capital stock (whether denominated as common stock or preferred
stock), beneficial, partnership or membership interests, participations or other
equivalents (regardless of how designated) of or in a corporation, partnership,
limited liability company or equivalent entity, whether voting or non-voting.
“Stock Equivalent” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.
“Subsidiary” of any Person means any corporation, partnership, limited liability
company, joint venture, trust or estate of which more than 50% of (a) the issued
and outstanding capital stock having ordinary voting power to elect a majority
of the board of directors of such



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm028.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 22 #89514481v17 corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
limited liability company or joint venture or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries. “Syndication Agent” means BofA,
as Syndication Agent. “Taxes” has the meaning specified in Section 2.12(a).
“Transactions” means the Acquisition, the execution, delivery and performance by
the Borrowers of this Agreement and the other Loan Documents to which they are
party, the borrowing of Loans, the use of the proceeds thereof, the payment of
the taxes, fees and expenses incurred in connection with the Acquisition and the
other transactions contemplated by or related to the foregoing. “Type” means a
Base Rate Loan or a Eurocurrency Rate Loan. “UCC” means the Uniform Commercial
Code in effect in the State of New York. “U.S. Borrower” has the meaning
specified in the recital of parties to this Agreement. “Voting Stock” means
capital stock issued by a corporation or equivalent interests in any other
Person, the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right to so vote has been suspended
by the happening of such contingency. “Wholly-Owned Subsidiary” of any Person
means any Subsidiary of such Person 100% of the Voting Stock of which (other
than directors’ qualifying shares or other shares held to satisfy legal or
regulatory requirements) are directly or indirectly owned by such Person, or by
one or more Wholly-Owned Subsidiaries of such Person, or by such Person and one
or more Wholly-Owned Subsidiaries of such Person. “Withdrawal Liability” has the
meaning specified in Part 1 of Subtitle E of Title IV of ERISA. “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule. SECTION 1.02 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding” and the word “through” means “to and including.”
SECTION 1.03 Accounting Terms and Principles.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm029.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 23 #89514481v17 (a) Except as set forth
below, all accounting terms not specifically defined herein shall be construed
in conformity with GAAP and all accounting determinations required to be made
pursuant hereto (including for purpose of measuring compliance with Section 6.01
shall, unless expressly otherwise provided herein, be made in conformity with
GAAP. (b) If any change in the accounting principles used in the preparation of
the most recent Financial Statements referred to in Section 6.02(a) is hereafter
required or permitted by the rules, regulations, pronouncements and opinions of
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by the
U.S. Borrower with the agreement of the Borrowers’ Accountants and results in a
change in any of the calculations required by Article V (Representations and
Warranties) or Section 6.01 had such accounting change not occurred, for
purposes of the calculation of such covenants and the definitions related
thereto, such calculation shall be made using GAAP as used by the U.S. Borrower
in its December 31, 2016 financial statements. (c) Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed and all computations of amounts and ratios referred to
in Article VI (Covenants of the Company) shall be made, without giving effect to
any election under Accounting Standards Codification 825-10 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Borrower or any Subsidiary of any
Borrower at “fair value”. SECTION 1.04 Certain Terms. (a) The terms “herein,”
“hereof” and “hereunder” and similar terms refer to this Agreement as a whole,
and not to any particular Article, Section, subsection or clause in this
Agreement. (b) Unless otherwise expressly indicated herein, (i) references in
this Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause
refer to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause. (c)
Each agreement defined in this Article I shall include all appendices, exhibits
and schedules thereto. Unless the prior written consent of the Required Lenders
is required hereunder for an amendment, restatement, supplement or other
modification to any such agreement and such consent is not obtained, references
in this Agreement to such agreement shall be to such agreement as so amended,
restated, supplemented or modified. (d) References in this Agreement to any
statute shall be to such statute as amended or modified from time to time and to
any successor legislation thereto, in each case as in effect at the time any
such reference is operative. (e) The term “including” when used in any Loan
Document means “including without limitation” except when used in the
computation of time periods. (f) The terms “Lender” and “Administrative Agent”
include, without limitation, their respective successors.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm030.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 24 #89514481v17 ARTICLE II AMOUNTS AND TERMS
OF THE LOANS SECTION 2.01 The Loans. (a) Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Loans on the Closing Date to
the applicable Borrowers in an amount equal to such Lender’s Commitment in
effect immediately prior to making such Loan. All Loans shall be denominated in
Dollars. (b) Each Borrowing shall be in an aggregate amount of not less than
$1,000,000 and integral multiples of $500,000 in excess thereof. (c) Each
Borrowing shall consist of Loans of the same Type made on the same day by the
Lenders ratably according to their respective Commitments. (d) Any amount
borrowed under Section 2.01(a) and subsequently repaid or prepaid may not be
reborrowed. (e) Each Lender may, at its option, make any Loan available to any
Euro Borrower by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of such Euro Borrower to repay such Loan in accordance
with the terms of this Agreement. Each reference to any Lender shall be deemed
to include any of such Lender’s Affiliates which make Loans; provided that no
such Lender shall be relieved of its obligations hereunder until such Lender’s
Affiliates have actually performed such Lender’s obligations. Notwithstanding
the foregoing, the Euro Borrowers and the Administrative Agent shall be
permitted to deal solely and directly with, and may rely conclusively on, such
Lender in connection with such Lender’s rights and obligations under this
Agreement (f) Any Borrowing in relation to a Loan to any Dutch Borrower shall at
all times be provided by a Lender that is a Dutch Non-Public Lender. SECTION
2.02 [Intentionally Deleted]. SECTION 2.03 [Intentionally Deleted]. SECTION 2.04
[Intentionally Deleted]. SECTION 2.05 Fees. (a) Commitment Fees. The U.S.
Borrower agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee on the average daily unused amount of such Lender’s
Commitment from the later of (i) the Effective Date and (ii) May 30, 2017, until
the date on which all Commitments are terminated (including, without limitation,
by way of funding of the Loans on the Closing Date), payable in Dollars in
arrears on each Quarterly Date during the term of such Lender’s Commitment, and
on the date on which all Commitments are terminated (including, without
limitation, by way of funding of the Loans on



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm031.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 25 #89514481v17 the Closing Date), at a rate
per annum equal to the Applicable Percentage in effect from time to time for
commitment fees. (b) Defaulting Lender Fees. Notwithstanding anything in this
Agreement to the contrary, if any Lender is a Defaulting Lender, such Defaulting
Lender will not be entitled to any fees accruing pursuant to clause (a) above
with respect to the entire accrual period with respect to such fees (without
prejudice to the rights of the Non-Defaulting Lenders in respect of such fees).
(c) Other Fees. The U.S. Borrower agrees to pay to the Administrative Agent such
fees as from time to time may be separately agreed between the U.S. Borrower and
the Administrative Agent, including as set forth in the Fee Letter. SECTION 2.06
Termination and Reductions of the Commitments. (a) Optional Termination and
Reduction of the Commitments. The U.S. Borrower shall have the right at any time
prior to the Closing Date, upon written notice to the Administrative Agent, to
terminate in whole or reduce ratably in part the respective Commitments of the
Lenders, provided each partial reduction shall be in an aggregate amount of at
least $10,000,000 or any integral multiple of $1,000,000 in excess thereof. Any
termination or reduction of the Commitments pursuant to this Section 2.06 shall
be permanent. (b) Mandatory Termination and Reduction of the Commitments. Unless
previously terminated pursuant to this Agreement, all undrawn Commitments then
outstanding shall terminate immediately and without any further action on the
earliest to occur (as applicable) of (i) the Closing Date (after giving effect
to the funding, if any, of the Loans on the Closing Date), (ii) unless the
Closing Date shall have occurred at or before such time, 11:59 p.m., New York
City time, on the Commitment Termination Date, (iii) the consummation of the
Acquisition without the use of the Loans and (iv) the date of termination of the
U.S. Borrower’s (or its applicable Subsidiary’s) obligation to consummate the
Acquisition pursuant to the Acquisition Agreement or the announcement by the
U.S. Borrower of its abandonment of the Acquisition. The U.S. Borrower shall
deliver prompt written notice of any mandatory termination or reduction of the
Commitments. SECTION 2.07 Repayment. (a) Subject to Section 2.16(a), each
Borrower shall repay to the Administrative Agent for the account of each Lender
the outstanding Loans made to such Borrower as follows: (i) on each Principal
Repayment Date occurring after the third anniversary of the Closing Date and
through the fourth anniversary of the Closing Date, 5.0% of the aggregate
principal amount of the Loans made on the Closing Date, (ii) on each Principal
Repayment Date occurring after the fourth anniversary of the Closing Date and
through the fifth anniversary of the Closing Date, 7.5% of the aggregate
principal amount of the Loans made on the Closing Date and (iii) on the Maturity
Date, 100% of principal amount of the Loans outstanding on the Maturity Date.
(b) If any Lender is a Defaulting Lender, such Defaulting Lender shall be deemed
to have assigned any and all payments in respect of the Obligations due to it
from or for



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm032.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 26 #89514481v17 the benefit of any Borrower
pursuant to this Section 2.07 to the Non-Defaulting Lenders for application to,
and reduction of, their ratable portion of all Obligations until such
Non-Defaulting Lenders have been repaid in full. Such Defaulting Lender hereby
authorizes the Administrative Agent to distribute such payments in accordance
with Section 2.16(a)(ii). This Section 2.07 shall (i) apply and be effective
regardless of whether an Event of Default has occurred and is continuing and
notwithstanding (1) any other provision of this Agreement to the contrary or (2)
any instruction of the U.S. Borrower as to its desired application of payments
and (ii) not be deemed to relieve or otherwise release any Borrower from any of
its Obligations due or owing to any Lender, including a Defaulting Lender.
SECTION 2.08 Interest. (a) Ordinary Interest. Each Borrower shall pay interest
on the unpaid principal amount of each Loan made by each Lender to such
Borrower, from the date of such Loan until such principal amount shall be paid
in full, at the following rates per annum and in each case subject to Section
2.16(a)(ii): (i) Base Rate Loans. If such Loan is a Loan which bears interest at
the Base Rate, a rate per annum equal at all times to the Base Rate in effect
from time to time plus the Applicable Margin, payable on each Quarterly Date
while such Base Rate Loan is outstanding, and on the date such Base Rate Loan
shall be paid in full. (ii) Eurocurrency Rate Loans. If such Loan is a
Eurocurrency Rate Loan, a rate per annum equal at all times during each Interest
Period for such Loan to the sum of the Eurocurrency Rate for such Interest
Period plus the Applicable Margin, payable on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, at
three-month intervals following the first day of such Interest Period. (b)
Default Interest. Upon the occurrence and during the continuance of an Event of
Default that has not been waived, the Administrative Agent may, and upon the
request of the Required Lenders shall, require the Borrowers to pay to the
fullest extent permitted by law interest (“Default Interest”) on all outstanding
Obligations at the rate then applicable to Base Rate Loans plus two percentage
points (2%) per annum; provided, however, that following the acceleration of the
Loans and other Obligations pursuant to Section 7.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the
Administrative Agent. SECTION 2.09 Interest Rate Determinations. (a)
[Intentionally Deleted]. (b) The Administrative Agent shall give prompt notice
to the U.S. Borrower and the Lenders of the applicable interest rate determined
by the Administrative Agent for purposes of Section 2.08(a)(i) and (ii). (c) If
prior to 10:00 A.M. (New York City time) on any date on which an interest rate
is to be determined pursuant to the definition of “Eurocurrency Rate”, (i) the
Administrative Agent shall have determined (which determination shall be
conclusive and binding on the U.S. Borrower) that adequate and reasonable means
do not exist for determining the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm033.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 27 #89514481v17 Rate Loan, or (ii) the
Administrative Agent shall have received notice from the Required Lenders in
respect of the relevant facility that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan for such Interest Period, then the Administrative Agent
shall promptly notify the U.S. Borrower and each Lender of such circumstances,
whereupon the right of the Borrowers to select Eurocurrency Rate Loans for any
requested Borrowing shall be suspended until the first date on which the
circumstances causing such suspension cease to exist. If the Borrowers shall
not, in turn, before 11:00 A.M. (New York City time) on such date notify the
Administrative Agent that a Notice of Borrowing with respect to such
Eurocurrency Rate shall be converted to a Base Rate Loan, such Notice of
Borrowing shall be deemed to be canceled and of no force or effect, and the U.S.
Borrower shall not be liable to the Administrative Agent or any Lender with
respect thereto except as set forth in Section 3.01(c). In the event of such a
suspension, the Administrative Agent shall review the circumstances giving rise
to such suspension at least weekly and shall notify the U.S. Borrower and the
Lenders promptly of the end of such suspension, and thereafter the Borrowers
shall be entitled, on the terms and subject to the conditions set forth herein,
to borrow Eurocurrency Rate Loans. SECTION 2.10 Prepayments. (a) The Borrowers
shall have no right to prepay any principal amount of any Loan other than as
provided in subsection (b) below. (b) Each Borrower may without premium or
penalty, upon at least three Business Days’ prior notice to the Administrative
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given, such Borrower shall, prepay the
outstanding principal amounts of the Loans made to such Borrower comprising part
of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than $10,000,000 or an integral multiple of $1,000,000
in excess thereof and (y) if any prepayment of any Eurocurrency Rate Loans shall
be made on a date which is not the last day of an Interest Period for such
Loans, such Borrower shall also pay any amounts owing to each Lender pursuant to
Section 9.04(c) so long as such Lender makes written demand upon such Borrower
therefor (with a copy of such demand to the Administrative Agent) within 20
Business Days after such prepayment. Each prepayment pursuant to this Section
2.10(b) shall be applied to scheduled repayments of the Loans as directed by the
Borrower. SECTION 2.11 Payments and Computations. (a) All payments of principal
of and interest on each Loan shall be made in Dollars. (b) (i) All payments of
principal of and interest on the Loans and all other amounts whatsoever payable
by a Borrower under this Agreement and the Notes shall be made in immediately
available funds, without deduction, setoff or counterclaim, to the
Administrative Agent’s Account, not later than 11:00 A.M. (New York City time),
on the day when due.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm034.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 28 #89514481v17 (ii) The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest or fees ratably (other than amounts payable
pursuant to Section 2.12 or 3.05 or as contemplated by Section 2.05(b) or 2.16)
to the Lenders entitled thereto for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. (iii) Upon its acceptance of an Acceptance and recording of the
information contained therein in the Register pursuant to Section 9.07(d), from
and after the effective date specified in such Acceptance the Administrative
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned or assumed thereby to the Lender assignee. The parties to each
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
(c) All computations of interest based on the Base Rate (other than if the Base
Rate is computed on the basis of the Federal Funds Rate) and of commitment fees
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of interest based on the
Eurocurrency Rate or the Base Rate based on the Federal Funds Rate shall be made
by the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error. (d) Whenever any
payment hereunder or under the Notes shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest or commitment fees, as the case may be;
provided, however, if such extension would cause payment of interest on or
principal of Eurocurrency Rate Loans to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day. (e) Unless
the Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Administrative Agent may assume that
such Borrower has made such payment in full to the Administrative Agent on such
date and the Administrative Agent may, in reliance upon such assumption, cause
to be distributed to each relevant Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent that such Borrower shall
not have so made such payment in full to the Administrative Agent, each such
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate. (f)
[Intentionally Deleted]. (g) If any Lender is a Defaulting Lender, such
Defaulting Lender shall be deemed to have assigned any and all payments in
respect of the Obligations subject to this Section 2.11 due to it from and for
the benefit of the Borrowers to the Non-Defaulting Lenders



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm035.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 29 #89514481v17 for application to, and
reduction of, the Non-Defaulting Lenders’ ratable portion of all Obligations
until such Non-Defaulting Lenders have been repaid in full. Each Defaulting
Lender hereby authorizes the Administrative Agent to distribute such payments in
accordance with Section 2.16(a)(ii). This Section 2.11(g) shall (i) apply at any
time such Lender is a Defaulting Lender and be effective regardless of whether
an Event of Default has occurred or is continuing and notwithstanding (1) any
other provision of this Agreement to the contrary or (2) any instruction of the
U.S. Borrower as to its desired application of payments and (ii) not be deemed
to relieve or otherwise release any Borrower from any of its Obligations due or
owing to any Lender, including a Defaulting Lender. SECTION 2.12 Taxes. (a) Any
and all payments by each Borrower under the Loan Documents shall be made free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender and the Administrative
Agent, taxes imposed on or measured by its net income (including alternative
minimum taxable income), franchise taxes imposed on it, by any jurisdiction
under the laws of which such Person is organized or in which such Person is
resident or doing business, or any political subdivision thereof and any U.S.
federal withholding taxes imposed under FATCA (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable under the Loan Documents
to any such Person, (i) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.12) such Person receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
such Borrower shall make such deductions and (iii) such Borrower shall pay the
full amount deducted to the relevant Governmental Authority or other authority
in accordance with applicable law. (b) In addition, each Borrower agrees to pay
any present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
under the Notes or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement, the Notes or the other Loan Documents
(hereinafter referred to as “Other Taxes”). (c) Each Borrower will indemnify
each Lender and the Administrative Agent for the full amount of Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.12) paid by such Lender or
the Administrative Agent (as the case may be) with respect to Loans to such
Borrower and any liability (including, without limitation, penalties, additions
to tax, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted;
provided, however, that (i) no Borrower shall be liable to any Person, as the
case may be, for any liability arising from or with respect to Taxes or Other
Taxes, which results from the gross negligence or willful misconduct of such
Lender or the Administrative Agent, as the case may be, (ii) so long as no Event
of Default has occurred and is continuing, such Lender or the Administrative
Agent, as applicable, shall use its reasonable best efforts (all at the expense
of such Borrower) to cooperate with each Borrower in contesting any Taxes or
Other Taxes which such Borrower reasonably deems to be not correctly or legally
asserted or otherwise not due and owing and (iii) no Borrower shall be liable to
such Lender or the Administrative Agent, as the case may be, for any such
liability if such Person fails to make



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm036.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 30 #89514481v17 written demand for
indemnification therefor within 120 days of receiving notice of the existence of
such liability. This indemnification shall be made within 30 days from the date
such Lender or the Administrative Agent (as the case may be) makes written
demand therefor. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any Person. (d) Within 30 days after the date of any payment of
Taxes by a Borrower, such Borrower will furnish to the Administrative Agent, at
its address referred to in Section 9.02, the original or a certified copy of a
receipt evidencing payment thereof. (e) (i) Each Lender organized under the laws
of a jurisdiction outside the United States, on or prior to the date of its
execution and delivery of this Agreement in the case of each Lender and on the
date of the Acceptance pursuant to which it becomes a Lender in the case of each
other Lender, on or before the date that such form expires or becomes obsolete
or after the occurrence of any event within the control of such Lender
(including a change in Applicable Lending Office but not including a change in
law) requiring a change in the most recent form so delivered by it, and from
time to time thereafter if reasonably requested in writing by the U.S. Borrower
or the Administrative Agent, shall provide (but only to the extent such Lender
is lawfully able to provide) the U.S. Borrower and the Administrative Agent with
either Internal Revenue Service form W-8BEN, W-8BEN-E or W-8ECI, as appropriate,
or any successor form prescribed by the Internal Revenue Service, certifying in
the case of form W- 8BEN or W-8BEN-E that such Lender is either (i) entitled to
benefits under an income tax treaty to which the United States is a party that
reduces the rate of withholding tax on payments under this Agreement or (ii) a
Portfolio Interest Eligible Non-Bank (as defined below) or certifying in the
case of form W-8ECI that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero (or if such Lender cannot provide at such time such form
because it is not entitled to reduced withholding under a treaty and the
payments are not effectively connected income), withholding tax at such rate (or
at the then existing U.S. statutory rate if the Lender cannot provide such a
form) shall be considered excluded from “Taxes” as defined in Section 2.12(a)
unless and until such Lender provides the appropriate form certifying that a
zero rate applies, whereupon withholding tax at such zero rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was in
compliance with the provisions of Section 9.07(h) and was entitled to payments
under Section 2.12(a) in respect of United States withholding tax with respect
to interest paid at such date, then, to such extent, the term “Taxes” shall
include (in addition to withholding taxes that may be imposed in the future or
other amounts otherwise includable in Taxes) United States interest withholding
tax, if any, applicable with respect to the Lender assignee on such date. If any
form or document referred to in this Section 2.12(e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN,
W-8BEN-E or W-8ECI, that the relevant Lender reasonably considers to be
confidential, such Lender shall give notice thereof to the U.S. Borrower and the
Administrative Agent and shall not be obligated to include in such form or
document such confidential information. For purposes of this paragraph (e) the
term “Portfolio Interest Eligible Non-Bank” means a Lender that certifies in
form and substance reasonably satisfactory to the U.S. Borrower and the
Administrative Agent



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm037.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 31 #89514481v17 that (i) it is not a bank
within the meaning of Code section 881(c)(3)(A), (ii) it is not a 10%
shareholder of any Borrower within the meaning of Code section 881(c)(3)(B) and
(iii) it is not a controlled foreign corporation related to any Borrower within
the meaning of Code section 881(c)(3)(C). (ii) To the extent a Lender is not the
beneficial owner, such Lender shall provide executed originals of Internal
Revenue Service form W-8IMY, accompanied by Internal Revenue Service form
W-8ECI, W-8EXP, W-8BEN or W- 8BEN-E, as appropriate, a certificate in form and
substance reasonably satisfactory to the U.S. Borrower and the Administrative
Agent that the beneficial owner meets the requirements to be treated as a
Portfolio Interest Eligible Non-Bank (if such beneficial owner were a Lender),
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Lender is a partnership and one or more direct or indirect
partners of such Lender are claiming the portfolio interest exemption, such
Lender may provide a certificate from each partner in form and substance
reasonably satisfactory to the U.S. Borrower that such partner meets the
requirements to be treated as a Portfolio Interest Eligible Non-Bank (if such
partner were a Lender). (iii) If any payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Code section 1471(b) or 1472(b), as
applicable), such Lender shall deliver to the U.S. Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the U.S. Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Code
section 1471(b)(3)(C)(i)) and such additional documentation reasonably requested
by the U.S. Borrower or the Administrative Agent as may be necessary for the
U.S. Borrower and the Administrative Agent to comply with their obligations
under FATCA and to determine whether such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this clause (iii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iv) In addition, upon the reasonable request of the U.S. Borrower (through the
Administrative Agent) on behalf of any Borrower that is not a U.S. Borrower,
each Lender will use all reasonable efforts to provide to such Borrower (if it
can do so without material cost to such Lender) such forms, certifications of
tax residency or other documentation as may be requested by such Borrower in
order to cause interest on Loans to such Borrower, to the fullest extent
permitted by applicable law, to be subject to a reduced rate of withholding
under the laws of the jurisdiction of organization of such Borrower or under any
income tax treaty to which the jurisdiction of the Borrower is a party; and if
any such form, certification of tax residency or document requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof, that the relevant Lender
considers to be confidential, such Lender shall give notice thereof to the U.S.
Borrower and shall not be obligated to include in such form or document such
confidential information.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm038.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 32 #89514481v17 Such forms, certifications
of tax residency or other documentation delivered pursuant to this Section
2.12(e) as requested by any Borrower shall be periodically renewed if it is
required under the law of the jurisdiction of organization of such Borrower. (f)
For any period with respect to which a Person that is required pursuant to
Section 2.12(e) to provide a Borrower with any documentation described therein
but has failed to provide a Borrower with such documentation or notice that it
cannot provide such form, certification of tax residency or other documentation
(other than if such failure is due to a change in law occurring subsequent to
the date on which a form or other documentation originally was required to be
provided, or if such form or other documentation otherwise is not required under
the first sentence of subsection (e) above), such Person shall not be entitled
to indemnification under Section 2.12(a) with respect to Taxes to the extent
such forms, certifications of tax residency or other documents would prevent the
imposition thereof; provided, however, that should a Lender become subject to
Taxes because of its failure to deliver a form, certification of tax residency
or other documentation required hereunder, the relevant Borrower shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes. (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.12 shall use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. (h) Notwithstanding any contrary provisions of
this Agreement, in the event that a Lender that originally provided such form,
certification of tax residency or other documentation as may be required under
Section 2.12(e) thereafter ceases to qualify for complete exemption from
withholding tax, such Lender may assign its interest under this Agreement to any
Eligible Assignee and such assignee shall be entitled to the same benefits under
this Section 2.12 as the assignor provided that the rate of withholding tax
applicable to such assignee shall not exceed the rate then applicable to the
assignor. (i) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section 2.12 shall survive the payment in full of principal and interest
hereunder and under the Notes and the termination of the Commitments. (j) If a
Borrower is required to pay any Lender any Taxes under Section 2.12(c), such
Lender shall be an “Affected Person”, and the U.S. Borrower shall have the
rights set forth in Section 3.08 to replace such Affected Person. (k) Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Taxes or Other Taxes attributable to such Lender
(but only to the extent that the Borrowers have not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrowers to do so), (ii) any taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.07(f) relating to the maintenance of a
Participant Register and (iii) any other taxes attributable to such Lender, in
each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable and documented expenses arising
thereform or with respect thereto, whether or not such taxes were correctly or
legally imposed or asserted by the relevant



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm039.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 33 #89514481v17 Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(k). SECTION 2.13 Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Loans made by it (other than as
expressly provided herein) in excess of its ratable share of payments on account
of the Loans obtained by all such Lenders, such Lender shall forthwith purchase
from such other Lenders such participations in the Loans made by them as shall
be necessary to cause such purchasing Lender to share the excess payment ratably
with each of them, provided, however, that, if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation. SECTION 2.14 Conversion or
Continuation of Loans. (a) Each Borrower may elect (i) at any time on any
Business Day to Convert Base Rate Loans or any portion thereof to Eurocurrency
Rate Loans or (ii) at the end of any applicable Interest Period, to Convert
Eurocurrency Rate Loans or any portion thereof into Base Rate Loans or to
Continue Eurocurrency Rate Loans or any portion thereof for an additional
Interest Period; provided, however, that the aggregate amount of the
Eurocurrency Rate Loans Converted or Continued for each Interest Period must be
in the amount of at least $5,000,000 or an integral multiple of $1,000,000 in
excess thereof. Each Conversion or Continuation shall be allocated among the
Loans of each Lender in accordance with such Lender’s pro rata share. Subject to
clause (b) below, each such election shall be in substantially the form of
Exhibit B-2 (Form of Notice of Conversion or Continuation) (a “Notice of
Conversion or Continuation”) and shall be made by giving the Administrative
Agent (x) in the case of a Continuation or Conversion into Eurocurrency Rate
Loans, at least three Business Days’ prior written notice, and (y) in the case
of a Conversion into Base Rate Loans, at least one Business Day’s prior written
notice, in each case, specifying (A) the amount and Type of Loan being Converted
or Continued, (B) in the case of a Conversion to or a Continuation of
Eurocurrency Rate Loans, the applicable Interest Period and (C) in the case of a
Conversion, the date of Conversion (which date shall be a Business Day and, if a
Conversion from Eurocurrency Rate Loans, shall also be the last day of the
applicable Interest Period). (b) The Administrative Agent shall promptly notify
each Lender of its receipt of a Notice of Conversion or Continuation and of the
options selected therein. Notwithstanding the foregoing, no Conversion in whole
or in part of Base Rate Loans to Eurocurrency Rate Loans, and no Continuation in
whole or in part of Eurocurrency Rate Loans



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm040.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 34 #89514481v17 upon the expiration of any
applicable Interest Period, shall be permitted at any time at which (A) a
Default or an Event of Default shall have occurred and be continuing or (B) the
Continuation of, or Conversion into, a Eurocurrency Rate Loan would violate any
provision of Section 2.09, 3.05 or 3.06. If, within the time period required
under the terms of this Section 2.14, the Administrative Agent does not receive
a Notice of Conversion or Continuation from the applicable Borrower containing a
permitted election to Continue any Eurocurrency Rate Loans for an additional
Interest Period or to Convert any such Loans, then, upon the expiration of the
applicable Interest Period, such Loans shall be automatically Converted to Base
Rate Loans. Each Notice of Conversion or Continuation shall be irrevocable. (c)
Notwithstanding the foregoing, upon the occurrence and during the continuance of
any Event of Default, each Eurocurrency Rate Loan shall, upon the expiration of
the applicable Interest Period, be automatically Converted to a Base Rate Loan.
SECTION 2.15 [Intentionally Deleted]. SECTION 2.16 Defaulting Lender. (a)
Reallocation of Defaulting Lender Commitments. If a Lender becomes, and during
the period it remains, a Defaulting Lender, the following provisions shall
apply: (i) in the case of each Defaulting Lender, the ratable portion of such
Defaulting Lender’s Commitment will, subject to the limitation in the first
proviso below, automatically be reallocated (effective on the date such Lender
becomes a Defaulting Lender) among the Lenders that are Non-Defaulting Lenders
pro rata in accordance with such Non-Defaulting Lenders’ respective Commitments;
provided, that (A) the amount which a Non-Defaulting Lender will be required to
advance may not in any event exceed the Commitment of such Non-Defaulting Lender
as in effect at the time of such reallocation and (B) neither such reallocation
nor any payment by a Non-Defaulting Lender pursuant thereto will constitute a
waiver or release of any claim any Borrower, the Administrative Agent or any
other Lender may have against such Defaulting Lender, or cause such Defaulting
Lender to be a Non-Defaulting Lender; and (ii) in the case of each Defaulting
Lender, any amount paid by the U.S. Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but will instead be retained by the Administrative Agent in a
segregated, non-interest bearing account until (subject to Section 2.05(b)) the
termination of the Commitments and payment in full of all the Obligations and
will be applied by the Administrative Agent, to the fullest extent permitted by
law, to the making of payments from time to time in the following order of
priority: first to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent under this Agreement, second to the payment of
post-default interest and then current interest due and payable to the Lenders
hereunder other than Defaulting Lenders as a result of such Defaulting Lender’s
breach of its obligations under this Agreement as determined in any judgment of
a court of competent jurisdiction obtained by any Lender against such Defaulting
Lender, ratably among them in accordance with the amounts of such interest then
due and payable to them, third to the payment of fees then due and payable to
the Non-Defaulting Lenders hereunder as a result of such Defaulting Lender’s
breach of its obligations under this Agreement as



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm041.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 35 #89514481v17 determined in any judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender, ratably among them in accordance with the amounts of such
fees then due and payable to them, fourth to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders as a result of such
Defaulting Lender’s breach of its obligations under this Agreement as determined
in any judgment of a court of competent jurisdiction obtained by any Lender
against such Defaulting Lender, fifth after the termination of the Commitments
and payment in full of all the Obligations, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct. (b) [Intentionally Deleted]. (c) [Intentionally Deleted]. (d)
Termination of Defaulting Lender Commitments. The U.S. Borrower may terminate
the unused amount of the Commitment of a Defaulting Lender upon not less than 10
Business Days’ prior notice to the Administrative Agent (who will promptly
notify the Lenders thereof), and in such event the provisions of Section 2.11
will apply to all amounts thereafter paid by the U.S. Borrower for the account
of such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided, that such termination
will not be deemed to be a waiver or release of any claim any Borrower, the
Administrative Agent or any Lender may have against such Defaulting Lender. (e)
Cure. If the U.S. Borrower and Administrative Agent agree in writing in their
discretion that a Lender that is a Defaulting Lender should no longer be deemed
to be a Defaulting Lender, as the case may be, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.16(a)), such Lender will, to the extent applicable,
purchase such portion of outstanding Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause such Lender’s ratable portion to be on a pro rata basis in accordance with
their respective Commitment, whereupon such Lender will cease to be a Defaulting
Lender and will become a Non-Defaulting Lender; provided, that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender having been a Defaulting Lender. (f) Non-Defaulting
Lender. Notwithstanding the foregoing, the occurrence of any Lender becoming a
Defaulting Lender shall not relieve any other Lender of its obligations to make
such Loan or payment on any date required under this Agreement and no other
Lender shall be responsible for the failure of any Defaulting Lender to make any
Loan or payment required under this Agreement. SECTION 2.17 Acknowledgment and
Consent to Bail-In of EEA Financial Institutions. Notwithstanding anything to
the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm042.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 36 #89514481v17 conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. ARTICLE III MAKING THE LOANS
SECTION 3.01 Making the Loans. (a) Each Borrowing shall be made on notice, given
not later than (x) 12:00 noon (New York City time) on the third Business Day
prior to the date of a Eurocurrency Rate Borrowing, and (y) 11:00 A.M. (New York
City time) on the day of a Base Rate Borrowing, by the U.S. Borrower (on its own
behalf and on behalf of any Euro Borrower) to the Administrative Agent, which
shall give to each Lender prompt notice thereof by telecopier. Each notice of a
Borrowing (a “Notice of Borrowing”) shall be made in writing, or verbally and
confirmed immediately in writing, by telecopier, electronic mail, telex or
cable, in substantially the form of Exhibit B-1 hereto, specifying therein the
requested (i) date of such Borrowing (which shall be a Business Day), (ii) Type
of Loan comprising such Borrowing, (iii) aggregate amount of such Borrowing,
(iv) in the case of a Borrowing comprised of Eurocurrency Rate Loans, the
Interest Period for each such Loan, and (v) the name of the Borrower (which
shall be the U.S. Borrower or a Euro Borrower). Each Lender shall (A) before
11:00 A.M. Local Time on the date of such Borrowing (in the case of a
Eurocurrency Rate Borrowing) and (B) before 1:00 P.M. (New York City time) on
the date of such Borrowing (in the case of a Base Rate Borrowing), make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account in same day funds, such Lender’s
ratable portion of such Borrowing. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article IV (Conditions of Lending), the Administrative Agent will make such
funds available to the relevant Borrower in such manner as the Administrative
Agent and the U.S. Borrower may agree.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm043.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 37 #89514481v17 (b) Anything in subsection
(a) above to the contrary notwithstanding, the U.S. Borrower may not select
Eurocurrency Rate Loans for any Borrowing if the aggregate amount of such
Borrowing is less than $1,000,000. (c) Subject to Sections 2.09(c) and 3.06,
each Notice of Borrowing shall be irrevocable and binding on the U.S. Borrower
and the relevant Borrower; provided that each Notice of Borrowing may be
conditioned upon the substantially concurrent consummation of the Acquisition,
subject to the immediately following sentence. In the case of any Borrowing by a
Borrower which the related Notice of Borrowing specifies is to be comprised of
Eurocurrency Rate Loans, such Borrower shall indemnify each relevant Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Borrowing
for such Borrowing the applicable conditions set forth in Article IV (Conditions
of Lending) (including, in the case of a conditional Notice of Borrowing, the
failure of the Acquisition to be consummated substantially concurrently),
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Loan to be made by
such Lender as part of such Borrowing when such Loan, as a result of such
failure, is not made on such date. (d) Unless the Administrative Agent shall
have received notice from a Lender prior to the time any Borrowing is required
to be made that such Lender will not make available to the Administrative Agent
such Lender’s ratable portion of such Borrowing, the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with subsection (a) of this
Section 3.01 and the Administrative Agent may, in reliance upon such assumption,
make available to the relevant Borrower on such date a corresponding amount. If
and to the extent that such Lender shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the relevant Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of such Borrower, the
interest rate applicable at the time to Loans comprising such Borrowing and (ii)
in the case of such Lender, the Federal Funds Rate, provided that such Borrower
retains its rights against such Lender with respect to any damages it may incur
as a result of such Lender’s failure to fund, and notwithstanding anything
herein to the contrary, in no event shall such Borrower be liable to such Lender
or any other Person for the interest payable by such Lender to the
Administrative Agent pursuant to this sentence. If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement. (e) The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing. SECTION 3.02
[Intentionally Deleted]. SECTION 3.03 [Intentionally Deleted]. SECTION 3.04
[Intentionally Deleted].



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm044.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 38 #89514481v17 SECTION 3.05 Increased
Costs. (a) If, due to either (i) the introduction of or any change (other than
any change by way of imposition or increase of reserve requirements included in
the Eurocurrency Rate Reserve Percentage, in each case as of the date of
determination thereof) in or in the interpretation of any law or regulation, in
each case after the date hereof or (ii) the compliance with any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) which implements any introduction or change specified
in clause (i) above, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining Eurocurrency Rate Loans then
the Borrowers shall from time to time, within ten Business Days after written
demand by such Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost incurred
during the 90-day period prior to the date of such demand. A certificate as to
the amount of such increased cost, submitted to the U.S. Borrower and the
Administrative Agent by such Lender and showing in reasonable detail the basis
for the calculation thereof, shall be prima facie evidence of such costs. (b) If
any Lender determines that compliance with (i) the introduction of or any change
in or in the interpretation of, any law or regulation, in each case after the
date hereof, or (ii) any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) which implements
any introduction or change specified in clause (i) above, affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender or any corporation controlling such Lender and that the amount of
such capital or liquidity is increased by or based upon the existence of such
Lender’s commitment to lend hereunder and other commitments of this type, then,
within ten Business Days after written demand by such Lender (with a copy of
such demand to the Administrative Agent), the Borrowers shall from time to time
pay to the Administrative Agent for the account of such Lender, additional
amounts sufficient to compensate such Lender or such corporation in the light of
such circumstances for such increase in capital or liquidity incurred during the
six-month period prior to the date of such demand, to the extent that such
Lender reasonably determines such increase in capital or liquidity to be
allocable to the existence of such Lender’s commitment to lend hereunder. A
certificate as to such amounts submitted to the U.S. Borrower and the
Administrative Agent by such Lender and showing in reasonable detail the basis
for the calculation thereof shall be prima facie evidence of such costs. (c)
Failure or delay on the part of any Lender to demand compensation pursuant to
the foregoing provisions of this Section 3.05 shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that no Borrower shall
be required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender notifies the U.S. Borrower of the
circumstances giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the
circumstances giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof). (d) Without limiting the effect of the
foregoing, the Borrowers shall pay to each Lender on the last day of each
Interest Period so long as such Lender is maintaining reserves against
Eurocurrency Liabilities (or so long as such Lender is maintaining reserves
against any other category of liabilities that includes deposits by reference to
which the interest rate on



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm045.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 39 #89514481v17 Eurocurrency Rate Loans is
determined as provided in this Agreement or against any category of extensions
of credit or other assets of such Lender that includes any Eurocurrency Rate
Loans) an additional amount (determined by such Lender and notified to the U.S.
Borrower through the Administrative Agent) equal to the product of the following
for each Eurocurrency Rate Loan for each day during such Interest Period: (i)
the principal amount of such Eurocurrency Rate Loan outstanding on such day; and
(ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such Eurocurrency Rate
Loan for such Interest Period as provided in this Agreement (less the Applicable
Margin) and the denominator of which is one minus the Eurocurrency Rate Reserve
Percentage in effect on such day minus (y) such numerator; and (iii) 1/360. (e)
If the U.S. Borrower is required to pay any Lender any amounts under this
Section 3.05, the applicable Lender shall be an “Affected Person”, and the U.S.
Borrower shall have the rights set forth in Section 3.08 to replace such
Affected Person. Notwithstanding anything to the contrary, for purposes of this
Section 3.05, each of (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and all requests, rules, guidelines and directives promulgated
thereunder and (ii) all requests, rules, guidelines or directives concerning
capital adequacy or liquidity effective after the date hereof promulgated by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority) or the United
States or foreign regulatory authorities are deemed to have been introduced or
adopted after the date hereof, regardless of the date enacted or adopted.
SECTION 3.06 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its Eurocurrency Lending Office to perform its
obligations hereunder to make Eurocurrency Rate Loans or to fund or maintain
Eurocurrency Rate Loans, then, subject to the provisions of Section 3.08, (i)
the obligation of such Lender to make Eurocurrency Rate Loans hereunder
(including, without limitation, to any Borrower who is also a Foreign
Subsidiary) shall be suspended until the first date on which the circumstances
causing such suspension cease to exist (and, to the extent required by
applicable Law, cancelled), (ii) any Eurocurrency Rate Loans made or to be made
by such Lender shall be converted automatically to Base Rate Loans and (iii)
such Lender shall be an “Affected Person”, and the U.S. Borrower shall have the
right set forth in Section 3.08 to replace such Affected Person. In the event of
such a suspension, such Lender shall review the circumstances giving rise to
such suspension at least weekly and shall notify the U.S. Borrower, the
Administrative Agent and the Lenders promptly of the end of such suspension, and
thereafter the applicable Borrower shall be entitled to borrow Eurocurrency Rate
Loans from such Lender. Notwithstanding anything to the contrary, for purposes
of this Section 3.06, each of (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and all requests, rules, guidelines and directives promulgated
thereunder and (ii) all requests, rules, guidelines or



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm046.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 40 #89514481v17 directives concerning
capital adequacy or liquidity effective after the date hereof promulgated by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority) or the United
States or foreign regulatory authorities are deemed to have been introduced or
adopted after the date hereof, regardless of the date enacted or adopted.
SECTION 3.07 Reasonable Efforts to Mitigate. Each Lender shall use its
reasonable best efforts (consistent with its internal policy and legal and
regulatory restrictions) to minimize any amounts payable by the Borrowers under
Section 3.05 and to minimize any period of illegality described in Section 3.06.
Without limiting the generality of the foregoing, each Lender agrees that, to
the extent reasonably possible to such Lender, it will change its Eurocurrency
Lending Office if such change would eliminate or reduce amounts payable to it
under Section 3.05 or eliminate any illegality of the type described in Section
3.06, as the case may be. Each Lender further agrees to notify the U.S. Borrower
promptly, but in any event within five Business Days, after such Lender learns
of the circumstances giving rise to such a right to payment or such illegality
have changed such that such right to payment or such illegality, as the case may
be, no longer exists. SECTION 3.08 Right to Replace Affected Person or Lender.
In the event (i) the Borrowers are required to pay any Taxes with respect to an
Affected Person pursuant to Section 2.12(c) or any amounts with respect to an
Affected Person pursuant to Section 3.05, (ii) the U.S. Borrower receives a
notice from an Affected Person pursuant to Section 3.06, or (iii) any Lender is
a Defaulting Lender or Non-Consenting Lender (treating such Lender as an
“Affected Person” for purposes of this Section 3.08), the U.S. Borrower may
elect, if such amounts continue to be charged or such notice is still effective,
to replace such Affected Person as a party to this Agreement, provided that,
concurrently therewith, (i) another financial institution which is an Eligible
Assignee and is reasonably satisfactory to the U.S. Borrower and the
Administrative Agent (or if the Lender then serving as Administrative Agent is
the Person to be replaced and the Administrative Agent has resigned its
position, the Lender becoming the successor Administrative Agent), shall agree,
as of such date, to purchase for cash and at par the Loans of the Affected
Person, pursuant to an Assignment and Acceptance and to become a Lender for all
purposes under this Agreement and to assume all obligations (including all
outstanding Loans) of the Affected Person to be terminated as of such date and
to comply with the requirements of Section 9.07 applicable to assignments and
(ii) the U.S. Borrower shall pay to such Affected Person in same day funds on
the day of such replacement all interest, fees and other amounts then due and
owing to such Affected Person by any Borrower hereunder to and including the
date of termination, including without limitation payments due such Affected
Person under Section 2.12, costs incurred under Section 3.05 and payments owing
under Section 9.04(c). SECTION 3.09 Use of Proceeds. The proceeds of the Loans
shall be available (and each Borrower agrees that it shall use such proceeds) to
finance the Acquisition and the other Transactions; provided that neither any
Lender nor the Administrative Agent shall have any responsibility for the use of
any of the proceeds of Loans. ARTICLE IV CONDITIONS OF LENDING



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm047.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 41 #89514481v17 SECTION 4.01 Conditions
Precedent to Effective Date. The Lenders’ Commitments shall not become effective
hereunder until the date (the “Effective Date”) on which each of the following
conditions shall be satisfied (or waived in accordance with Section 9.01) on or
prior to the Commitment Termination Date: (a) The Administrative Agent shall
have received each of the following documents, which shall be dated the
Effective Date and in form and substance satisfactory to the Administrative
Agent: (i) This Agreement, duly executed and delivered by each of the Borrowers
and the Guarantor. (ii) Certified copies of (w) the charter and by-laws of each
Borrower, (x) the resolutions of the board of directors (or equivalent governing
body) of each Borrower authorizing and approving this Agreement, the Guaranty
and the Notes and the transactions contemplated by the Loan Documents, (y) all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the Loan Documents and (z) a long form good
standing certificate (or its equivalent) for each such Borrower from its
jurisdiction of organization. (iii) A certificate of the secretary or an
assistant secretary (or equivalent officer) of each Borrower certifying the
names and true signatures of the officers of each Borrower authorized to sign
this Agreement, the Guaranty and the Notes and the other documents to be
delivered hereunder. (b) The Lenders, the Administrative Agent and the Arrangers
shall have received all fees required to be paid and due on the Effective Date
and all expenses for which invoices have been presented at least three Business
Days prior to the Effective Date (or such later date as the U.S. Borrower may
agree), on or prior to the Effective Date (including, without limitation,
amounts then payable under the Fee Letter). (c) The lead arranger under the
Bridge Commitment Letter shall have received a certificate of an officer of the
U.S. Borrower confirming that this Agreement constitutes a Qualifying Bank
Financing for the purposes of the Bridge Commitment Letter. SECTION 4.02
Conditions Precedent to Closing Date. The obligation of each Lender to make a
Loan shall not become effective until the date (the “Closing Date”) on which
each of the following conditions shall be satisfied (or waived in accordance
with Section 9.01) on or prior to the Commitment Termination Date: (a) (A)
Except (i) as disclosed in the Descartes Disclosure Schedule (as defined in the
Acquisition Agreement) (provided that the disclosure of any matter in any
section in the Descartes Disclosure Schedule shall be deemed to have been
disclosed in any other section in the Descartes Disclosure Schedule to which the
applicability of such disclosure is reasonably apparent on its face) and (ii) in
connection with or in preparation for the Acquisition and the other transactions
contemplated by the Acquisition Agreement, from and after December 31, 2016
until the date of the Acquisition Agreement, there has not been, nor has there
occurred, any event, circumstance, change, development or effect that
constitutes an Ag Business Material Adverse Effect (as defined in the
Acquisition Agreement as in effect on the date thereof) and (B) between the date
of the Acquisition Agreement and the Closing Date, no change or event shall have



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm048.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 42 #89514481v17 occurred that has had or
would constitute an Ag Business Material Adverse Effect (as defined in the
Acquisition Agreement as in effect on the date thereof). (b) The Effective Date
shall have occurred. (c) The Administrative Agent shall have received copies of
any Notes requested by any Lender and the other Loan Documents, in each case,
executed by each party thereto. (d) (i) The Acquisition shall have been, or
substantially concurrently with the Closing Date shall be, consummated in
accordance with the terms of the Acquisition Agreement without giving effect to
any amendment, supplement or other modification by the U.S. Borrower or any of
its Subsidiaries or any consent or waiver by the U.S. Borrower or any of its
Subsidiaries, in each case that is materially adverse to the interests of the
Lenders without the Administrative Agent’s prior written consent (such consent
not to be unreasonably withheld or delayed) (provided that any increase or
reduction of the purchase price for the Acquisition of (x) greater than 10%
shall, without limitation, be deemed materially adverse to the interests of the
Lenders and (y) equal to or less than 10% shall, without limitation, be deemed
not materially adverse to the interests of the Lenders). (e) The Arrangers shall
have received audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the U.S. Borrower for the last
three full fiscal years ended at least 90 days prior to the Closing Date, and
unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the U.S. Borrower for each subsequent
fiscal quarterly interim period or periods (other than the fourth quarter of any
fiscal year) ended at least 45 days prior to the Closing Date (it being
understood that, with respect to such financial information for each such fiscal
year and subsequent interim period, such condition shall be deemed satisfied
through the filing by the U.S. Borrower of its annual report on Form 10-K or
quarterly report on Form 10-Q with respect to such fiscal year or interim
period). The Arrangers hereby acknowledge receipt of all financial statements
that have been publicly filed prior to the date hereof by the U.S. Borrower in
its annual reports on Form 10-K or quarterly reports on Form 10-Q. (f) The
Lenders, the Administrative Agent and the Arrangers shall have received, or
substantially simultaneously with the Closing Date shall receive, all fees and
expenses required to be paid and due on or before the Closing Date for which
invoices have been presented at least two Business Days prior to the Closing
Date (including, without limitation, amounts then payable pursuant to Section
2.05(a)). (g) The Administrative Agent shall have received (in each case dated
as of the Closing Date): (i) a Borrowing Notice in accordance with Section
3.01(a), (ii) an officer’s certificate signed by a senior officer of the U.S.
Borrower that (x) there has been no change to the matters previously certified
pursuant to Section 4.01(a)(ii)- (iii) (or otherwise providing updates to such
certifications) and (y) that each of the conditions specified in this Section
4.02 have been satisfied as of the Closing Date, (iii) a certificate signed by
the chief financial officer or other senior executive officer of the U.S.
Borrower certifying the solvency, after giving effect to the Transactions, of
the U.S. Borrower and its Subsidiaries on a consolidated basis, which shall be
substantially in the form attached hereto as Exhibit E and (iv) a favorable
opinion of (x) Morgan, Lewis & Bockius LLP, U.S., counsel to the Borrowers and
(y) as applicable, certain local counsel to each of the Euro Borrowers, in each
case, addressed to the Administrative Agent and the



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm049.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 43 #89514481v17 Lenders in form and
substance reasonably accepted to the Administrative Agent and Lenders and
covering such customary matters relating hereto as any Lender, through the
Administrative Agent, may reasonably request. (h) The Administrative Agent shall
have received at least three Business Days prior to the Closing Date, all
documentation and other information relating to the Borrowers required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, as reasonably
requested in writing by any of the Administrative Agent and the Arrangers at
least 10 Business Days prior to the Closing Date. (i) (i) There shall exist no
Specified Default and (ii) each of the Acquisition Agreement Representations
shall be true and correct and each of the Specified Representations shall be
true and correct in all material respects (except any Specified Representations
that are qualified by materiality, which shall be true and correct in all
respects), in each case, at the time of, and after giving effect to, the making
of the Loans on the Closing Date. SECTION 4.03 Availability. During the period
from and including the Effective Date and to and including the earlier of the
termination of the Commitments and the funding of the Loans hereunder on the
Closing Date, and notwithstanding (a) that any representation given as a
condition to the Effective Date (excluding, for the avoidance of doubt, the
Specified Representations and Acquisition Agreement Representations solely as of
the Closing Date) was incorrect, (b) any failure by any Borrower to comply with
Sections 6.01, 6.03 and 6.04, (c) any provision to the contrary in any Loan
Documents, (d) that any condition to the Effective Date may subsequently be
determined not to have been satisfied or (e) the occurrence of any Event of
Default (other than the occurrence of a Specified Default solely as of the
Closing Date), neither the Administrative Agent nor any Lender shall be entitled
to (i) cancel any of its Commitments under this Agreement, (ii) rescind,
terminate or cancel this Agreement or any other Loan Documents or any of its
Commitments under this Agreement or exercise any right or remedy under this
Agreement, to the extent to do so would prevent, limit or delay the making of
its Loan hereunder, (iii) refuse to participate in making its Loan or (iv)
exercise any right of set-off or counterclaim in respect of its Loan to the
extent to do so would prevent, limit or delay the making of such Loan; provided
that the applicable conditions set forth in Section 4.02 are satisfied,
provided, further, that with respect to items (i) through (iv) above, the
foregoing shall not apply if an Event of Default under Section 7.01(e) (with
respect to the Borrower) has occurred and is continuing. For the avoidance of
doubt, (a) the rights and remedies of the Lenders and the Administrative Agent
shall not be limited in the event that any such condition to the closing set
forth in Section 4.02 is not satisfied on the Closing Date and (b) from the
Closing Date after giving effect to the funding of the Loans on such date, all
of the rights, remedies and entitlements of the Administrative Agent and the
Lenders shall be available notwithstanding that such rights were not available
prior to such time as a result of the foregoing. ARTICLE V REPRESENTATIONS AND
WARRANTIES The U.S. Borrower and the Guarantor, as applicable, each represents
and warrants to the Lenders that as of the Effective Date and the Closing Date:
SECTION 5.01 Corporate Existence; Compliance with Law.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm050.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 44 #89514481v17 Each of the U.S. Borrower
and its Material Subsidiaries (a) is duly organized, validly existing and in
good standing (where such concept is legally relevant) under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business as a
foreign corporation and in good standing (where such concept is legally
relevant) under the laws of each jurisdiction where such qualification is
necessary, except where the failure to be so qualified or in good standing
(where such concept is legally relevant) would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect, (c) has all requisite power and
authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, (d) with respect to the
U.S. Borrower and its Material Subsidiaries that are Domestic Subsidiaries, is
in compliance with its Constituent Documents, (e) is in compliance with all
applicable Requirements of Law except where the failure to be in compliance
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect and (f) has all necessary licenses, permits, consents or approvals from
or by, has made all necessary filings with, and has given all necessary notices
to, each Governmental Authority having jurisdiction, to the extent required for
such ownership, operation and conduct, except for licenses, permits, consents,
approvals or filings that can be obtained or made by the taking of ministerial
action to secure the grant or transfer thereof or the failure to obtain or make
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. SECTION 5.02 Corporate Power; Authorization; Enforceable Obligations.
(a) The execution, delivery and performance by each Borrower of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby: (i) are within such Borrower’s corporate, limited
liability company, partnership or other powers; (ii) have been or, at the time
of delivery thereof pursuant to Article IV (Conditions of Lending) will have
been, duly authorized by all necessary action, including the consent of
shareholders, partners and members where required; (iii) do not and will not (A)
contravene such Borrower’s or any of its Subsidiaries’ respective Constituent
Documents, (B) violate (x) any other Requirement of Law applicable to such
Borrower (including Regulations T, U and X of the Federal Reserve Board), or (y)
any order or decree of any Governmental Authority or arbitrator applicable to
such Borrower, (C) conflict with or result in the breach of, or constitute a
default under, or result in or permit the termination or acceleration of, any
Contractual Obligation of such Borrower or any of its Subsidiaries, or (D)
result in the creation or imposition of any Lien upon any property of such
Borrower or any of its Material Subsidiaries; (iv) do not require the consent
of, authorization by, approval of, notice to, or filing or registration with,
any Governmental Authority or any other Person, other than those listed on
Schedule 5.02 (Consents) and that have been or will be, prior to the Effective
Date, obtained or made, copies of which have been or will be delivered to the
Administrative Agent pursuant to Section 4.01(a)(ii)(y), and each of which on
the Effective Date will be in full force and effect.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm051.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 45 #89514481v17 (b) This Agreement has been,
and each of the other Loan Documents will have been upon delivery thereof
pursuant to the terms of this Agreement, duly executed and delivered by each
Borrower and the Guarantor party thereto. This Agreement is, and the other Loan
Documents will be, when delivered hereunder, the legal, valid and binding
obligation of each Borrower and the Guarantor party thereto, enforceable against
such Borrower and the Guarantor in accordance with its terms. SECTION 5.03
Financial Statements. The Consolidated balance sheet of the U.S. Borrower and
its Subsidiaries as at December 31, 2016, and the related Consolidated
statements of income, changes in stockholders’ equity and cash flows of the U.S.
Borrower and its Subsidiaries for the fiscal year then ended, certified by the
Borrowers’ Accountants, copies of which have been furnished to each Lender,
fairly present the Consolidated financial condition of the U.S. Borrower and its
Subsidiaries as at such dates and the Consolidated results of the operations of
the U.S. Borrower and its Subsidiaries for the period ended on such date, all in
conformity with GAAP. SECTION 5.04 Material Adverse Change. Since December 31,
2016, there has been no Material Adverse Change and there have been no events or
developments that, in the aggregate, have had a Material Adverse Effect. SECTION
5.05 Litigation. Except as set forth on Schedule 5.05 (Litigation), there are no
pending or, to the knowledge of the U.S. Borrower, threatened actions,
investigations or proceedings affecting the U.S. Borrower or any of its Material
Subsidiaries before any court, Governmental Authority or arbitrator other than
those that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. The performance of any action by any Borrower required
or contemplated by any Loan Document is not restrained or enjoined (either
temporarily, preliminarily or permanently). SECTION 5.06 Taxes. The U.S.
Borrower and each of its Material Subsidiaries have filed, have caused to be
filed or have been included in all tax returns (federal, state, local and
foreign) required to be filed, all such tax returns are true and correct in all
material respects and have paid (or have accrued any taxes shown that are not
due with the filing of such returns) all taxes shown thereon to be due, together
with applicable interest and penalties, except in any case where the failure to
file any such return or pay any such tax is not in any respect material to the
U.S. Borrower or the U.S. Borrower and its Subsidiaries taken as a whole.
SECTION 5.07 Full Disclosure. The information prepared or furnished by or on
behalf of the U.S. Borrower in connection with this Agreement or the
consummation of the transactions contemplated hereunder taken as a whole,
including the information contained in the Disclosure Documents, does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein or herein in light of the
time and circumstances under which they were made, not misleading.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm052.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 46 #89514481v17 SECTION 5.08 Investment
Company Act. Neither the U.S. Borrower nor any of its Material Subsidiaries is
an “investment company” or an “affiliated Person” of, or “promoter” or
“principal underwriter” for, an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended. SECTION 5.09 ERISA. (a) No
ERISA Event with respect to the U.S. Borrower has occurred or is reasonably
expected to occur with respect to any Plan that has resulted or would reasonably
be expected to result in a Material Adverse Effect. (b) Neither the U.S.
Borrower nor any of its ERISA Affiliates has been notified by the sponsor of a
Multiemployer Plan that it has incurred any Withdrawal Liability, and neither
the U.S. Borrower nor any of its ERISA Affiliates, to the best of the U.S.
Borrower’s knowledge and belief, is reasonably expected to incur any Withdrawal
Liability to any Multiemployer Plan, in each case other than any Withdrawal
Liability that would not have a Material Adverse Effect. (c) Neither the U.S.
Borrower nor any of its ERISA Affiliates has been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is insolvent or in endangered or
critical status or has been terminated, within the meaning of Title IV of ERISA,
except where such event would not reasonably be expected to have a Material
Adverse Effect. SECTION 5.10 Environmental Matters. Except as disclosed in the
U.S. Borrower’s SEC filings filed with respect to period ending on or prior to
December 31, 2016: (a) The operations of the U.S. Borrower and each of its
Material Subsidiaries have been and are in compliance with all Environmental
Laws, including obtaining and complying with all required Permits required under
or by Environmental Laws (collectively, “Environmental Permits”), other than
non-compliances that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. (b) None of the U.S. Borrower or any
of its Material Subsidiaries or any real property currently or, to the knowledge
of the U.S. Borrower, previously owned, operated or leased by or for the U.S.
Borrower or any of its Material Subsidiaries is subject to any pending or, to
the knowledge of the U.S. Borrower, threatened, claim, order, agreement, notice
of potential liability or is the subject of any pending or threatened proceeding
or governmental investigation under or pursuant to Environmental Laws other than
those that, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect. (c) Except as disclosed on Schedule 5.10
(Environmental Matters), none of the real property owned or operated by the U.S.
Borrower or any of its Material Subsidiaries that is a Domestic Subsidiary is a
treatment, storage or disposal facility requiring a Permit under the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. and the regulations
thereunder.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm053.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 47 #89514481v17 (d) There are no facts,
circumstances or conditions arising out of or relating to the operations or
ownership of the U.S. Borrower or of real property owned, operated or leased by
the U.S. Borrower or any of its Material Subsidiaries that are not specifically
included in the financial information furnished to the Lenders other than those
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect. (e) As of the date hereof, no Environmental Lien has
attached to any property of the U.S. Borrower or any of its Material
Subsidiaries and, to the knowledge of the U.S. Borrower, no facts, circumstances
or conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property. SECTION 5.11 Ownership of Properties; Liens.
Each of the U.S. Borrower and its Material Subsidiaries has good title to, a
valid leasehold interest in, or other valid legal rights to use, all of the real
and personal property used in the ordinary course of its business, and none of
such property is subject to any Lien (other than as permitted by Section
6.04(a)), except to the extent that the absence of such title, leasehold
interest or legal right, in the aggregate, would reasonably be expected to have
a Material Adverse Effect. SECTION 5.12 Sanctions. Each of the Borrowers and
their Subsidiaries are in compliance with applicable Sanctions. None of the
Borrowers, their Subsidiaries or any of their respective directors, officers,
employees, agents, or affiliates is a Sanctioned Person. The proceeds of any
Loan will not be used and have not been used, directly or indirectly, (A) to
fund any operations in or with, finance any investments or activities in or
with, or make any payments to, a Sanctioned Person or a Sanctioned Country,
except to the extent permissible for a Person required to comply with Sanctions
or (B) in any other manner that would result in a violation by any Person of any
Sanctions. SECTION 5.13 Anti-Corruption Laws; Anti-Money Laundering Laws. Each
of the Borrowers has implemented and maintains in effect policies and procedures
designed to ensure compliance by such Borrower, its Subsidiaries and their
respective directors, officers, employees, brokers and agents with
Anti-Corruption Laws and Anti-Money Laundering Laws and applicable Sanctions,
and the Borrowers, their Subsidiaries and their respective officers and
employees and to the knowledge of the Borrowers, their and their Subsidiaries’
respective directors, brokers and agents, are in compliance with Anti-Corruption
Laws and Anti-Money Laundering Laws in all material respects. No part of any
Borrowing, the use of proceeds therefrom or any other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or Anti-Money Laundering
Laws. SECTION 5.14 Solvency. The U.S. Borrower and its Subsidiaries are, upon
giving effect to the Transactions, on a consolidated basis, Solvent.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm054.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 48 #89514481v17 ARTICLE VI COVENANTS OF THE
COMPANY SECTION 6.01 Financial Covenants. So long as any obligations under this
Agreement or any Note shall remain unpaid or any Lender shall have any
Commitment hereunder, the U.S. Borrower agrees with the Administrative Agent to
each of the following, unless the Required Lenders shall otherwise consent in
writing: (a) Maximum Leverage Ratio. The U.S. Borrower shall maintain, on the
last day of each Fiscal Quarter ending on or following the Closing Date, a
Leverage Ratio of not more than the applicable level set forth below adjacent to
such Fiscal Quarter: Fiscal Quarter Ending Maximum Leverage Ratio On or after
the Closing Date but before the last day of the first full fiscal quarter after
the Closing Date 4.75:1.00 On the last day of the first full fiscal quarter
after the Closing Date 4.75:1.00 On the last day of the second full fiscal
quarter after the Closing Date 4.75:1.00 On the last day of the third full
fiscal quarter after the Closing Date 4.50:1.00 On the last day of the fourth
full fiscal quarter after the Closing Date 4.50:1.00 On the last day of the
fifth full fiscal quarter after the Closing Date 4.50:1.00 On the last day of
the sixth full fiscal quarter after the Closing Date 4.25:1.00



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm055.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 49 #89514481v17 Fiscal Quarter Ending
Maximum Leverage Ratio On the last day of the seventh full fiscal quarter after
the Closing Date 4.25:1.00 On the last day of the eighth full fiscal quarter
after the Closing Date 4.00:1.00 On the last day of the ninth full fiscal
quarter after the Closing Date 4.00:1.00 On the last day of the tenth full
fiscal quarter after the Closing Date and thereafter 3.50:1.00 (b) Minimum
Interest Coverage Ratio. The U.S. Borrower shall maintain an Interest Coverage
Ratio, as determined as of the last day of each Fiscal Quarter ending on or
following the Closing Date, for the four Fiscal Quarters ending on such day, of
at least a minimum ratio of 3.50 to 1.00. SECTION 6.02 Reporting Covenants. So
long as any obligations under this Agreement or any Note shall remain unpaid or
any Lender shall have any Commitment hereunder, the U.S. Borrower agrees with
the Administrative Agent to each of the following, unless the Required Lenders
shall otherwise consent in writing: (a) Financial Statements. The U.S. Borrower
shall furnish to the Administrative Agent (with sufficient copies for each of
the Lenders or in electronic, readable and duplicable form) each of the
following: (i) Quarterly Reports. Within 45 days after the end of each Fiscal
Quarter of each Fiscal Year, other than the fourth Fiscal Quarter of such Fiscal
Year, financial information regarding the U.S. Borrower and its Subsidiaries
consisting of Consolidated unaudited balance sheets as of the close of such
quarter and the related statements of income and cash flows for such quarter and
that portion of the Fiscal Year ending as of the close of such quarter, setting
forth in comparative form the figures for the corresponding period in the prior
year, in each case certified by a Responsible Officer of the U.S. Borrower as
fairly presenting the Consolidated financial position of the U.S. Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and cash flow for the periods indicated in accordance with GAAP (subject to the
absence of footnote disclosure and normal year-end audit adjustments). (ii)
Annual Reports. Within 90 days after the end of each Fiscal Year, financial
information regarding the U.S. Borrower and its Subsidiaries consisting of



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm056.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 50 #89514481v17 Consolidated balance sheets
of the U.S. Borrower and its Subsidiaries as of the end of such year and related
statements of income, changes in stockholders’ equity and cash flows of the U.S.
Borrower and its Subsidiaries for such Fiscal Year, all prepared in conformity
with GAAP and certified without qualification as to the scope of the audit by
the Borrowers’ Accountants, together with the report of such accounting firm
stating that (A) such Financial Statements fairly present the Consolidated
financial position of the U.S. Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except for changes with which the Borrower’s Accountants shall concur and that
shall have been disclosed in the notes to the Financial Statements) and (B) the
examination by the Borrower’s Accountants in connection with such Consolidated
Financial Statements has been made in accordance with generally accepted
auditing standards. (iii) Compliance Certificate. Together with each delivery of
any financial statement pursuant to clause (i) or (ii) above, a certificate of a
Responsible Officer of the U.S. Borrower (each, a “Compliance Certificate”) (A)
showing in reasonable detail the calculations used in determining the Leverage
Ratio and demonstrating compliance with each of the financial covenants
contained in Section 6.01 that is tested on a quarterly basis, and (B) stating
that no Default or Event of Default has occurred and is continuing or, if a
Default or an Event of Default has occurred and is continuing, stating the
nature thereof and the action that the U.S. Borrower proposes to take with
respect thereto. (b) Default Notices. (i) As soon as practicable, and in any
event within five Business Days after a Responsible Officer of any Borrower has
actual knowledge of the existence of any Default, Event of Default or other
event having had a Material Adverse Effect or having any reasonable likelihood
of causing or resulting in a Material Adverse Change, the U.S. Borrower shall
give the Administrative Agent notice specifying the nature of such Default or
Event of Default or other event, including the anticipated effect thereof, which
notice, if given by telephone, shall be promptly confirmed in writing on the
next Business Day; and (ii) As soon as practicable, and in any event within five
Business Days after a Responsible Officer of any of the U.S. Borrower or any of
its Material Subsidiaries has actual knowledge of the existence of any default
under any Indebtedness of the U.S. Borrower or any such Subsidiary which is
outstanding in a principal amount of at least $50,000,000 in the aggregate (but
excluding Indebtedness evidenced by the Notes), the U.S. Borrower shall give the
Administrative Agent notice specifying the nature of such default, including the
anticipated effect thereof, which notice, if given by telephone, shall be
promptly confirmed in writing on the next Business Day. (c) Litigation. Promptly
after the commencement thereof, the U.S. Borrower shall give the Administrative
Agent written notice of the commencement of all actions, suits and proceedings
before any domestic or foreign Governmental Authority or arbitrator, affecting
the U.S. Borrower or any of its Material Subsidiaries that (i) seeks injunctive
or similar relief that, if granted, would reasonably be expected to have a
Material Adverse Effect or (ii) in the reasonable judgment of the U.S. Borrower
or such Material Subsidiary, exposes the U.S.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm057.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 51 #89514481v17 Borrower or such Material
Subsidiary to liability that, if adversely determined, would reasonably be
expected to have a Material Adverse Effect. (d) SEC Filings; Press Releases.
Promptly after the sending or filing thereof, the U.S. Borrower shall send the
Administrative Agent copies, electronic or otherwise, of (i) all reports that
the U.S. Borrower sends to its security holders generally, (ii) all reports and
registration statements that the U.S. Borrower or any of its Material
Subsidiaries files with the SEC or any national or foreign securities exchange
or the National Association of Securities Dealers, Inc., (iii) all financial and
other material press releases and (iv) all other statements concerning material
changes or developments in the business of any Borrower made available by any
Borrower to the public or any other creditor. (e) ERISA Matters. The U.S.
Borrower shall furnish the Administrative Agent (with sufficient copies for each
of the Lenders or in electronic, readable and duplicable form) each of the
following: (i) promptly and in any event within 30 days after the U.S. Borrower
or any ERISA Affiliate knows or should reasonably know that any ERISA Event with
respect to the U.S. Borrower has occurred, a statement of a principal financial
officer of the U.S. Borrower describing such ERISA Event and the action, if any,
which the U.S. Borrower or such ERISA Affiliate proposes to take with respect
thereto; (ii) promptly and in any event within 10 Business Days after receipt
thereof by the U.S. Borrower or any ERISA Affiliate, copies of each notice from
the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan where such action would have a Material Adverse
Effect; (iii) promptly and in any event within 20 Business Days after receipt
thereof by the U.S. Borrower or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, a copy of each notice received by the U.S. Borrower or any
ERISA Affiliate (1) that it has incurred a Withdrawal Liability to a
Multiemployer Plan, (2) of being insolvent or in endangered or critical status
or termination, within the meaning of Title IV of ERISA, of any Multiemployer
Plan or (3) the amount of liability incurred, or which may be incurred, by the
U.S. Borrower or any ERISA Affiliate in connection with any event described in
clause (1) or (2) above. (f) Other Information. The U.S. Borrower shall provide
the Administrative Agent and each requesting Lender with such other information
respecting the business, properties, condition, financial or otherwise, or
operations of the U.S. Borrower or any of its Subsidiaries as the Administrative
Agent or such Lender through the Administrative Agent may from time to time
reasonably request. (g) Deemed Delivery. Information required to be delivered
pursuant to Section 6.02(a) or (d) above shall be deemed to have been delivered
if such information, or one or more annual or quarterly reports containing such
information, shall have been posted by the Administrative Agent on DebtDomain or
a similar site to which the Lenders have been granted access or such reports
shall be available on the website of the SEC at http://www.sec.gov or on the
U.S. Borrower’s website at http://www.fmc.com.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm058.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 52 #89514481v17 SECTION 6.03 Affirmative
Covenants. So long as any obligations under this Agreement or any Note shall
remain unpaid or any Lender shall have any Commitment hereunder, the U.S.
Borrower agrees with the Administrative Agent to each of the following, unless
the Required Lenders shall otherwise consent in writing: (a) Preservation of
Corporate Existence, Etc. The U.S. Borrower shall, and shall cause each of its
Material Subsidiaries to, preserve and maintain its legal existence, rights
(charter and statutory) and franchises, except as permitted by Section 6.04(b).
(b) Compliance with Laws, Etc. The U.S. Borrower shall, and shall cause each of
its Subsidiaries to, comply with all applicable Requirements of Law, Contractual
Obligations and Permits, including ERISA and Environmental Laws, except where
the failure so to comply would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect. (c) Conduct of Business. The U.S. Borrower
shall, and shall cause each of its Subsidiaries to, (a) conduct its business in
the ordinary course consistent with past practice and (b) use its reasonable
efforts, in the ordinary course and consistent with past practice, to preserve
its business and the goodwill and business of the customers, advertisers,
suppliers and others having business relations with the U.S. Borrower or any of
its Subsidiaries, except in each case where the failure to comply with the
covenants in each of clauses (a) and (b) above would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. (d) Payment of Taxes,
Etc. The U.S. Borrower shall, and shall cause each of its Material Subsidiaries
to, pay and discharge before the same shall become delinquent, all U.S. federal
taxes and all other material and lawful governmental claims, taxes, assessments,
charges and levies, except where contested in good faith, by proper proceedings
and adequate reserves therefor have been established on the books of the U.S.
Borrower or the appropriate Subsidiary in conformity with GAAP or locally
applicable accounting principles. (e) Maintenance of Insurance. The U.S.
Borrower shall maintain for itself, and cause to be maintained for each of its
Material Subsidiaries, insurance with responsible and reputable insurance
companies or associations in such amounts (subject to customary retentions and
deductibles) and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which the U.S. Borrower or such Subsidiary operates. (f) Access. The U.S.
Borrower shall from time to time permit the Administrative Agent and the
Lenders, or any agents or representatives thereof, within two Business Days
after written notification of the same (except that during the continuance of an
Event of Default, no such notice shall be required) to (i) examine and make
copies of and abstracts from the records and books of account of the U.S.
Borrower and each of its Material Subsidiaries, (ii) visit the properties of the
U.S. Borrower and each of its Material Subsidiaries, (iii) discuss the affairs,
finances and accounts of the U.S. Borrower and each of its Material Subsidiaries
with any of their respective officers or directors and (iv) communicate directly
with any of its certified public accountants (including the Borrowers’
Accountants). The U.S. Borrower shall authorize its certified public accountants
(including the Borrowers’ Accountants) to disclose to the Administrative Agent
or any Lender any and all financial statements and other information of any
kind, as the Administrative Agent or any Lender reasonably requests from the
U.S. Borrower and that such accountants may have with respect to the business,
financial condition, results of operations or other affairs of the U.S. Borrower
or any of its Material



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm059.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 53 #89514481v17 Subsidiaries; provided that
any such disclosures shall be considered Confidential Information governed by
Section 9.11 hereof. (g) Keeping of Books. The U.S. Borrower shall, and shall
cause each of its Material Subsidiaries to, keep proper books of record and
account, in which full and correct entries shall be made in conformity with GAAP
of all financial transactions and the assets and business of the U.S. Borrower
and each such Material Subsidiary. (h) Maintenance of Properties, Etc. The U.S.
Borrower shall, and shall cause each of its Material Subsidiaries to, maintain
and preserve (a) in good working order and condition all of its properties
necessary in the conduct of its business, (b) all rights, permits, licenses,
approvals and privileges (including all Permits) used or useful or necessary in
the conduct of its business and (c) all registered patents, trademarks, trade
names, copyrights and service marks with respect to its business, except where
failure to so maintain and preserve the items set forth in clauses (a), (b) and
(c) above would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect. (i) Application of Proceeds. The entire amount of the proceeds
of the Loans shall be used by the Borrowers (i) to finance the Acquisition and
the other Transactions and (ii) to pay any related transaction costs, fees,
taxes and expenses. (j) Environmental. The U.S. Borrower shall, and shall cause
all of its Material Subsidiaries to, comply in all material respects with
Environmental Laws and, without limiting the foregoing, the U.S. Borrower shall,
at its sole cost and expense, upon receipt of any notification or otherwise
obtaining knowledge of any Release or other event that has any reasonable
likelihood of the U.S. Borrower and its Material Subsidiaries incurring material
Environmental Liabilities and Costs, (a) conduct or pay for consultants to
conduct, such tests or assessments of environmental conditions at such
operations or properties as the U.S. Borrower deems appropriate under the
circumstances and (b) take such Remedial Action and undertake such investigation
or other action as required by Environmental Laws or as any Governmental
Authority requires or as is appropriate and consistent with good business
practice to address the Release or event and otherwise ensure compliance with
Environmental Laws. (k) Sanctions, etc. Each Borrower will maintain in effect
and enforce policies and procedures designed to ensure compliance by such
Borrower, its Subsidiaries and their respective directors, officers, employees,
brokers and agents with Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions. SECTION 6.04 Negative Covenants. So long as any
obligations under this Agreement or any Note shall remain unpaid or any Lender
shall have any Commitment hereunder, the U.S. Borrower agrees with the
Administrative Agent to each of the following, unless the Required Lenders shall
otherwise consent in writing: (a) Liens, Etc. The U.S. Borrower shall not, and
shall not permit any of its Material Subsidiaries to, create or suffer to exist,
any Lien upon or with respect to any of their respective properties or assets,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, except for the following:
(i) Liens existing on the date of this Agreement and disclosed on Schedule
6.04(a) (Existing Liens);



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm060.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 54 #89514481v17 (ii) Customary Permitted
Liens of the U.S. Borrower and the U.S. Borrower’s Material Subsidiaries; (iii)
purchase money Liens granted by the U.S. Borrower or any Material Subsidiary of
the U.S. Borrower (including Liens arising pursuant to Capital Leases and
purchase money mortgages or security interests securing Indebtedness
representing or financing the purchase price of equipment (or improvements to
existing equipment) acquired by the U.S. Borrower or any Material Subsidiary of
the U.S. Borrower) and limited in each case to the property purchased with the
proceeds of such purchase money Indebtedness or subject to such Capital Lease;
(iv) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (i) or (iii) above or this
clause (iv) without any change in the assets subject to such Lien; (v) Liens in
favor of lessors securing operating leases permitted hereunder; (vi) Liens on
any tangible or intangible asset or property of a Foreign Subsidiary securing
the Foreign Credit Lines of such Foreign Subsidiary or a refinancing thereof;
(vii) Liens created in connection with a Receivables Transaction; provided,
however, that the aggregate outstanding amount of all Indebtedness secured by
such Liens created pursuant to this clause (vii) does not exceed $500,000,000;
(viii) any Liens on the Acquired Business existing as of the Closing Date (and
any Liens on the proceeds or products of the foregoing); provided that such
Liens were not incurred in contemplation of the Transactions; and (ix) Liens
that are not otherwise permitted by the foregoing clauses of this Section
6.04(a) securing obligations or other liabilities of any Subsidiary; provided,
however, that the aggregate outstanding amount of all such obligations and
liabilities shall not exceed $100,000,000 at any time. (b) Restriction on
Fundamental Changes. The U.S. Borrower shall not, and shall not permit any of
its Material Subsidiaries to: (i) merge or consolidate with, or (ii) convey,
transfer, lease or otherwise dispose of (whether in one transaction or a series
of transactions) all or substantially all of the property (whether now owned or
hereafter acquired) of the U.S. Borrower and its Subsidiaries, taken as a whole,
to, or (iii) convey, transfer, lease or otherwise dispose of (whether in one
transaction or a series of transactions, and whether by or pursuant to merger,
consolidation or any other arrangement), any property (whether now owned or
hereafter acquired) essential to the conduct of the business of the U.S.
Borrower and its Subsidiaries, taken as a whole, to,



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm061.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 55 #89514481v17 any Person; provided,
however, that so long as no Default shall have occurred and then be continuing
or would result therefrom, any Person may merge or consolidate with (A) any
Borrower, so long as such Borrower is the surviving entity and (B) any Material
Subsidiary; provided, further, that in the case of clauses (A) and (B), such
merger or consolidation is not otherwise prohibited by this Agreement. Subject
to the foregoing, and except to the extent otherwise prohibited by this
Agreement, the U.S. Borrower may, directly or indirectly, sell all or a portion
of the capital stock or other equity interests of any Subsidiary (including by
way of a merger or consolidation) for fair market value, as determined in good
faith by the U.S. Borrower’s board of directors; provided, however, that if such
Subsidiary is also a Euro Borrower, such Subsidiary ceases to be a Euro Borrower
immediately prior to such sale and all Obligations of such Subsidiary in its
capacity as a Euro Borrower are paid in full prior to the date of such sale.
Notwithstanding the foregoing, nothing in this Section 6.04(b) shall prohibit
the U.S. Borrower and its Subsidiaries from consummating the Transactions. (c)
Change in Nature of Business. The U.S. Borrower shall not, and shall not permit
any of its Subsidiaries to, make any material change in the nature or conduct of
FMC’s Business, whether in connection with a transaction permitted by Section
6.04(b) or otherwise; provided, however, that nothing in this Section 6.04(c)
shall prohibit the U.S. Borrower and its Subsidiaries from consummating the
Transactions. (d) Modification of Constituent Documents. The U.S. Borrower shall
not, nor shall it permit any of its Subsidiaries to, amend its Constituent
Documents, except for changes and amendments that would not reasonably be
expected to have a Material Adverse Effect. (e) Accounting Changes; Fiscal Year.
The U.S. Borrower shall not change its (a) accounting treatment and reporting
practices or tax reporting treatment, except as required or permitted by GAAP,
or (b) Fiscal Year. (f) Margin Regulations. The U.S. Borrower shall not, and
shall not permit any of its Material Subsidiaries to, use all or any portion of
the proceeds of any credit extended hereunder to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board. (g) No Speculative
Transactions. The U.S. Borrower shall not, and shall not permit any of its
Subsidiaries to, enter into any Hedging Contract solely for speculative purposes
or other than for the purpose of hedging risks associated with the businesses of
the U.S. Borrower and its Material Subsidiaries, as done in the ordinary course
of such businesses. (h) Compliance with ERISA. The U.S. Borrower shall not cause
or permit to occur, and shall not permit any of its ERISA Affiliates to cause or
permit to occur, (a) an event that could result in the imposition of a Lien
under Section 412 of the Code or Section 302 or 4068 of ERISA or (b) ERISA
Events that would have a Material Adverse Effect in the aggregate. (i)
Sanctions, etc. No Borrower will request any Loan, and no Borrower shall use
(and such Borrower shall procure that its Subsidiaries and its or their
respective directors, officers, employees, brokers and agents shall not use) the
proceeds of any Loan (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or Anti- Money Laundering
Laws, (B) for the purpose of funding, financing or facilitating any activities,



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm062.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 56 #89514481v17 business or transaction of
or with any Sanctioned Person, or in any Sanctioned Country, except to the
extent permissible for a Person required to comply with Sanctions, or (C) in any
other manner that would result in the violation by any Person of any Sanctions.
ARTICLE VII EVENTS OF DEFAULT SECTION 7.01 Events of Default. If any of the
following events (“Events of Default”) shall occur and be continuing: (a) (i)
Any Borrower shall fail to pay any principal of any Loan when the same becomes
due and payable; or (ii) any Borrower shall fail to pay any interest on any Loan
or any other payment under any Loan Document, for a period of three Business
Days after the same becomes due and payable; or (b) Any representation or
warranty made or deemed made by any Borrower herein or by any Borrower (or any
of its officers) under or in connection with any Loan Document shall prove to
have been incorrect in any material respect when made or deemed made; or (c) The
U.S. Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 6.01, Section 6.02(a) or (b), Section 6.03(a) or
(i) or Section 6.04, or (ii) any other term, covenant or agreement contained in
this Agreement on its part to be performed or observed if the failure to perform
or observe such other term, covenant or agreement shall remain unremedied for 30
days after written notice thereof shall have been given to the U.S. Borrower by
the Administrative Agent or the Required Lenders; or (d) (i) The U.S. Borrower
or any of its Material Subsidiaries shall fail to pay any principal of or
premium or interest on any Indebtedness which is outstanding in a principal
amount of at least $50,000,000 in the aggregate (but excluding Indebtedness
evidenced by the Notes) of the U.S. Borrower or such Subsidiary (as the case may
be), when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness, (ii) any such Indebtedness shall
become or be declared to be due and payable, or be required to be prepaid or
repurchased (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof and the U.S. Borrower or such Subsidiary shall have
failed to make such payment or effect such repurchase, and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness, or (iii) any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Indebtedness, if the effect of such event or condition is to accelerate, or
to permit the acceleration of, the maturity of such Indebtedness, provided that
any required notice of such event or condition shall have been given or any
applicable grace period shall have expired; provided, however, that if there is
acceleration of any Indebtedness which is included under this clause (d) solely
because of a Guarantee by the U.S. Borrower or one of its Material Subsidiaries,
an Event of Default will not exist under this clause (d) so long as the U.S.
Borrower or such Material Subsidiary, as the case may be, fully performs its
obligations in a timely manner under such Guarantee upon demand therefor by the
beneficiary thereof; or



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm063.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 57 #89514481v17 (e) The U.S. Borrower or any
of its Material Subsidiaries shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the U.S. Borrower or any of its
Material Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the U.S. Borrower
or any of its Material Subsidiaries shall take any corporate action to authorize
any of the actions set forth above in this subsection (e); or (f) One or more
judgments or orders for the payment of money in excess of $50,000,000 in the
aggregate and not covered by insurance shall be rendered against the U.S.
Borrower or any of its Material Subsidiaries and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or (g) Any ERISA Event with respect to the
U.S. Borrower shall have occurred and the amount of all liabilities and
deficiencies resulting therefrom, whether or not assessed, would reasonably be
expected to have a Material Adverse Effect; or (h) The U.S. Borrower or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred Withdrawal Liability to such Multiemployer Plan which would
reasonably be expected to have a Material Adverse Effect; or (i) The U.S.
Borrower or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is insolvent or in endangered or
critical status or is being terminated, within the meaning of Title IV of ERISA,
and such reorganization or termination would reasonably be expected to have a
Material Adverse Effect; or (j) The Guaranty set forth in Article X hereof shall
cease to be valid and binding on, or enforceable against, the U.S. Borrower or
the U.S. Borrower shall so state in writing; or (k) there shall occur any Change
of Control; then, and in any such event, the Administrative Agent (i) shall at
the request, or may with the express consent, of the Required Lenders, by notice
to the U.S. Borrower, declare the obligation of each Lender to make Loans to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the express consent, of the Required Lenders, by notice to
the U.S. Borrower, declare the Loans and other Obligations to be forthwith due
and payable, whereupon the Loans and other Obligations shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Borrower;
provided, however, that upon the occurrence of any Event of



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm064.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 58 #89514481v17 Default specified in Section
7.01(e), (A) the obligation of each Lender to make Loans shall automatically be
terminated and (B) the Loans and other Obligations shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by each Borrower. ARTICLE
VIII THE ADMINISTRATIVE AGENT SECTION 8.01 Authorization and Action. Each Lender
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), and such instructions shall be binding upon all Lenders
and all holders of Notes; provided that the Administrative Agent shall not be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by any Borrower pursuant to the terms of this Agreement. SECTION
8.02 Reliance, Etc. (a) None of the Agents nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with the Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, the Administrative Agent:
(i) may treat the payee of any Note as the holder thereof until the
Administrative Agent receives and accepts an Assignment and Acceptance entered
into by the Lender which is the payee of such Note, as assignor, and an Eligible
Assignee, as assignee, as provided in Section 9.07; (ii) may consult with legal
counsel (including counsel for any Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Lender and shall not be responsible to any Lender for any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement; (iv) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement on the part of any Borrower or to inspect the property (including
the books and records) of any Borrower; (v) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; and (vi) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.
(b) The Arrangers, as such, the Co-Documentation Agents, as such, and the
Syndication Agent, as such, each referred to on the cover page hereto, shall
have no duties or



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm065.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 59 #89514481v17 obligations whatsoever to
the Lenders under or with respect to this Agreement, the Notes or any other
document or any matter related thereto. SECTION 8.03 The Agents and their
Affiliates as Lenders. With respect to its respective Commitment as a Lender,
the Loans made by it as a Lender and the Notes issued to it as a Lender, each of
the Agents party to this Agreement as Lender shall have the same rights and
powers under this Agreement as any other Lender in its capacity as a Lender and
may exercise the same as though it were not an Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include each Agent in its
individual capacity as a Lender. Each Agent, in its individual capacity as a
Lender, and its affiliates may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with,
any Borrower, any of its Subsidiaries and any Person who may do business with or
own securities of any Borrower or any such Subsidiary, all as if the such Agent
were not an Agent under this Agreement and without any duty to account therefor
to the Lenders. SECTION 8.04 Lender Credit Decision. Each Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender and based on the financial statements referred to in Section 5.03 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. SECTION 8.05 Indemnification. The
Lenders severally agree to indemnify the Administrative Agent ratably according
to their respective pro rata shares from and against any and all claims,
damages, losses, liabilities and expenses of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against such Person in any way
relating to or arising out of this Agreement or any action taken or omitted by
such Person under this Agreement in its respective capacity as an agent
hereunder, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent. Without limitation of the foregoing,
each Lender agrees to reimburse the Administrative Agent promptly upon demand
for its ratable share of any out-of-pocket expenses (including counsel fees but
excluding normal administrative expenses expressly excluded under Section
9.04(a)) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the U.S. Borrower as required under Section 9.04(a). SECTION 8.06 Successor
Administrative Agent. The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and the U.S. Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent with the consent of the U.S. Borrower, which
consent shall not be unreasonably withheld. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm066.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 60 #89514481v17 behalf of the Lenders
appoint a successor Administrative Agent, which shall be an Eligible Assignee
and a commercial bank organized under the laws of the United States of America
or of any State thereof and having a combined capital and surplus of at least
$50,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article VIII (The
Administrative Agent) shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. SECTION 8.07 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, the Co-Documentation Agents or the
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as a Lender hereunder. ARTICLE IX
MISCELLANEOUS SECTION 9.01 Amendments, Etc. No amendment or waiver of any
provision of this Agreement or the Notes, nor consent to any departure by any
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following: (a)
reduce any fees or other amounts payable hereunder, (b) postpone any date fixed
for any payment of any fees or other amounts payable hereunder, (c) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Loans, or the number of Lenders, which shall be required for the Lenders or any
of them to take any action hereunder, (d) release the Guaranty set forth in
Article X (Guaranty) or (e) amend this Section 9.01 or any other Section of this
Agreement, the effect of which amendment is to alter the pro rata sharing of
payments or pro rata funding required thereby; and provided further that (1) no
amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any Note, unless such amendment,
waiver or consent is in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, (2) subject to the
provisions of Section 2.06, no amendment, waiver or consent shall reduce the
principal of, or interest on, the Loans or Notes or postpone any date fixed for
any payment of principal of, or interest on, the Loans or Notes, unless in each
case signed by all of the Lenders and (3) no amendment, waiver or consent shall
extend the Maturity Date of the Loans or increase the Commitment or Loans of any
Lender or subject any Lender to any additional obligations or extend the
Commitment of such Lender (by extending the Commitment Termination Date or
otherwise), unless signed by such Lender. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, to the
fullest extent permitted by applicable law, such Defaulting Lender will not be
entitled to vote in respect of amendments and waivers hereunder and the
Commitment and the outstanding Loans or other extensions of credit of such
Lender hereunder will not be taken into account in determining whether the
Required Lenders or all of the Lenders, as



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm067.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 61 #89514481v17 required, have approved any
such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided, that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender. SECTION 9.02 Notices, Etc. (a) All notices and other
communications provided for hereunder shall be in writing (including telecopy
communication) and mailed, telegraphed, telecopied, telexed, cabled or delivered
as follows: (i) if to the U.S. Borrower: FMC Corporation FMC Tower at Cira
Centre South 2929 Walnut Street Philadelphia, PA 19104, Attention: Andrew D.
Sandifer, Vice President and Treasurer Fax Number: (215) 299-6557 E-Mail
Address: fmc_treasurer@fmc.com with a copy to: Morgan, Lewis & Bockius LLP 1701
Market Street Philadelphia, Pennsylvania 19103 Attention: Michael J. Pedrick and
Andrew T. Budreika Fax Number: (215) 963-5001 E-Mail Address:
michael.pedrick@morganlewis.com E-Mail Address: andrew.budreika@morganlewis.com
(ii) if to the Administrative Agent: Citibank, N.A. 1615 Brett Road, OPS 3 New
Castle, DE 19720 Attention: Bank Loan Syndications Department Fax Number: (646)
274-5080 E-Mail Address: GLAgentOfficeOps@citi.com E-Mail Address:
oploanswebadmin@citi.com (for materials required to be delivered pursuant to
Section 6.02(a)) with a copy to:



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm068.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 62 #89514481v17 388 Greenwich Street New
York, NY 10013 Attention: David Jaffe Telephone: (212) 816-4880 Facsimile: (646)
291-1029 Email: david.jaffe@citi.com (iii) if to a Lender, to it at its address
(or email or telecopy number) set forth in the applicable administrative
questionnaire or in the applicable Acceptance. (b) Any party may subsequently
change its notice address by a written notice to the other parties as herein
provided. All such notices and communications shall, (a) when mailed, be
effective three Business Days after the same is deposited in the mails, (b) when
mailed for next day delivery by a reputable freight company or reputable
overnight courier service, be effective one Business Day thereafter, and (c)
when sent by telegraph, telecopy, telex or cable, be effective when the same is
telegraphed, telecopied and receipt thereof is confirmed by telephone or return
telecopy, confirmed by telex answerback or delivered to the cable company,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II (Amounts and Terms of Loans), III (Making the Loans) or
VIII (The Administrative Agent) shall not be effective until received by the
Administrative Agent. (c) Electronic Communications. (i) Delivery of
Communications by the U.S. Borrower. The U.S. Borrower (on behalf of itself and
on behalf of each Borrower) agrees that, unless otherwise requested by the
Administrative Agent, it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement and the other Loan
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (A) relates to a request
for a new, or a Conversion of an existing, Borrowing (including any election of
an interest rate or Interest Period relating thereto), (B) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (C) provides notice of any Default or Event of Default
under this Agreement, (D) is required to be delivered to satisfy any condition
precedent in Article IV (Conditions of Lending) relating to the effectiveness of
this Agreement and/or any Borrowing or (E) initiates or responds to legal
process (all such non-excluded information being referred to herein collectively
as the “Communications”), by transmitting the Communications in an
electronic/soft medium (provided such Communications contain any required
signatures) in a format acceptable to the Administrative Agent to the email
address specified in Section 9.02(a) above or such other e-mail address
designated by the Administrative Agent from time to time. (ii) Use of Web
Platforms. Each party hereto agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
DebtDomain, IntraLinks, SyndTrak or another similar website, if any, to which
each Lender and the Administrative Agent have access (the “Platform”). Nothing
in this Section 9.02 shall prejudice the right of the Administrative Agent to
make the Communications available to the Lenders in any other manner specified
in this Agreement.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm069.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 63 #89514481v17 (iii) E-mail Notification to
Lenders. Each Lender agrees that e-mail notice to it (at the address provided
pursuant to the next sentence and deemed delivered as provided in the next
paragraph) specifying that Communications have been posted to the Platform shall
constitute effective delivery of such Communications to such Lender for purposes
of this Agreement. Each Lender agrees (i) to notify the Administrative Agent in
writing (including by electronic communication) from time to time to ensure that
the Administrative Agent has on record an effective e-mail address for such
Lender to which the foregoing notice may be sent by electronic transmission, and
(ii) that the foregoing notice may be sent to such e-mail address. (iv)
Presumption as to Delivery of E-Mail. Each party agrees that any electronic
communication referred to in this Section 9.02 shall be deemed delivered upon
the posting of a record of such communication as “received” in the e-mail system
of the recipient; provided that if such communication is not so received during
normal business hours, such communication shall be deemed delivered at the
opening of business on the next Business Day. (v) Waiver of Responsibility. Each
party acknowledges that (A) the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution, (B) the Communications and the Platform
are provided “as is” and “as available,” (C) none of the Administrative Agent,
its affiliates nor any of their respective officers, directors, employees,
agents, advisors or representatives (collectively, the “Citigroup Parties”)
warrants the adequacy, accuracy or completeness of the Communications or the
Platform, and each Citigroup Party expressly disclaims liability for errors or
omissions in any Communications or the Platform, and (D) no warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any
Citigroup Party in connection with any Communications or the Platform. (vi)
Limitation on use of Platform. Notwithstanding the foregoing, if the U.S.
Borrower has any reason to believe that either the confidentiality of the
Platform, the confidentiality of electronic transmissions to the Administrative
Agent, or the integrity of Communications posted on the Platform has, may have
or may in the future be compromised, then the U.S. Borrower may upon notice to
the Administrative Agent delivered in any manner permitted under this Agreement,
either (1) suspend its obligation hereunder to transmit Communications to the
Administrative Agent by electronic/soft medium, (2) instruct the Administrative
Agent not to transmit to the Platform any as yet un-posted Communications,
and/or (3) instruct the Administrative Agent to take commercially reasonable
steps to remove any currently posted Communications from the Platform. In the
event that the use of the Platform should be suspended due to any of the
circumstances described in this paragraph, the U.S. Borrower agrees to deliver
the Communications to each Lender via e-mail. The Lenders agree that the
delivery of the Communications via e-mail shall be deemed effective upon the
posting of a record of such electronic transmission as “sent” in the e-mail
system of the U.S. Borrower. The Administrative Agent agrees to immediately
inform the U.S. Borrower of any security issue or Communications integrity issue
that comes to its



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm070.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 64 #89514481v17 attention and relates to the
Platform or the Administrative Agent’s receipt of electronic Communications.
SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
SECTION 9.04 Costs and Expenses. (a) The U.S. Borrower agrees to pay, whether or
not any of the transactions contemplated hereby are consummated, on demand (x)
all reasonable costs and expenses in connection with the preparation (excluding
normal travel and related expenses incurred by the personnel of the
Administrative Agent), execution, delivery, administration (excluding those
which are customarily borne by the Administrative Agent), modification and
amendment of this Agreement, the Notes and the other documents to be delivered
hereunder, and (y) the reasonable fees and expenses of counsel to the
Administrative Agent and with respect to advising the Administrative Agent as to
its rights and responsibilities under this Agreement. The U.S. Borrower further
agrees to pay on demand all reasonable expenses of the Lenders (including,
without limitation, reasonable counsel (including, without duplication, internal
counsel) fees and expenses) in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable counsel fees and expenses in connection with the enforcement of
rights under this Section 9.04(a). (b) Each Borrower agrees to indemnify and
hold harmless the Administrative Agent, each Lender and each of their Affiliates
and their officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, penalties,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party in its agent or lending capacity under, or otherwise in
connection with, the Loan Documents, in each case arising out of or in
connection with or by reason of, or in connection with the preparation for a
defense of, any investigation, litigation or proceeding arising out of, related
to or in connection with the Loan Documents, the proposed or actual use of the
proceeds therefrom or any of the other transactions contemplated thereby,
whether or not such investigation, litigation or proceeding is brought by a
Borrower, its shareholders or creditors or an Indemnified Party or any other
person or an Indemnified Party is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Party or any of its Related
Parties. Each Borrower also agrees not to assert any claim against the
Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, for consequential, indirect, special or punitive damages arising
out of or otherwise relating to any of the Loan Documents or any of the
transactions contemplated hereby or thereby or the actual or proposed use of the
proceeds of the Loans; provided that such waiver of consequential, indirect,
special or punitive damages shall not limit the indemnification obligations of
the Borrowers under this Section 9.04(b). Each of the Lenders and the
Administrative Agent agrees not to assert any claim against the U.S. Borrower,
its Affiliates or any of their directors, officers, employees,



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm071.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 65 #89514481v17 attorneys and agents, on any
theory of liability, for consequential, indirect, special or punitive damages
arising out of or otherwise relating to any of the Loan Documents or any of the
transactions contemplated hereby or thereby or the actual or proposed use of the
proceeds of the Loans. For purposes of this Section 9.04(b), a “Related Party”
of an Indemnified Party means (i) any controlling Person, controlled Affiliate
or Subsidiary of such Indemnified Party and (ii) the respective directors,
officers or employees of such Indemnified Party or any of its Subsidiaries,
controlled Affiliates or controlling Persons; provided that each reference to a
controlling Person, controlled Affiliate, director, officer or employee in this
sentence pertains to a controlling Person, controlled Affiliate, director,
officer or employee involved in the preparation of the Loan Documents or the
other transactions contemplated thereby. (c) If (i) any payment of principal of
any Eurocurrency Rate Loan is made other than on the last day of the Interest
Period for such Loan, as a result of a payment pursuant to Section 3.05 or
acceleration of the maturity of the Loans pursuant to Section 7.01 or for any
other reason, (ii) the U.S. Borrower gives notice of a Loan conversion pursuant
to Section 2.09(c) or (iii) a Eurocurrency Loan is assigned other than on the
last day of the Interest Period for such Loan as a result of a request of the
Borrower pursuant to Section 3.08, then the U.S. Borrower shall, upon demand by
any Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Loan. (d) Without prejudice to the survival of
any other agreement of the U.S. Borrower or the Lenders hereunder, the
agreements and obligations of the U.S. Borrower contained in Sections 2.12, 3.05
and 9.04, and the agreements and obligations of each Lender under Section 9.11,
shall survive the payment in full of principal, interest and all other amounts
payable hereunder and under the Notes. SECTION 9.05 Rights of Set-off; Payments
Set Aside. (a) Upon the occurrence and during the continuance of any Event of
Default each Lender and each Affiliate of a Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or its Affiliates to or for the credit or the account of the U.S.
Borrower against any and all of its obligations under the Loan Documents, of a
Euro Borrower against any and all of such Euro Borrower’s obligations under the
Loan Documents now or hereafter existing whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and even though
such Obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16(a)(ii) and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the U.S. Borrower after any such set-off
and application made by such Lender or its Affiliates; provided, however, that
the failure to give such notice shall not affect the validity of



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm072.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 66 #89514481v17 such set-off and
application. The rights of each Lender under this Section 9.05 are in addition
to the other rights and remedies (including other rights of set-off) that such
Lender may have. (b) To the extent that the U.S. Borrower makes a payment or
payments to the Administrative Agent or the Lenders or any such Person exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. SECTION 9.06 Binding Effect. This
Agreement shall become effective when it shall have been executed by the U.S.
Borrower, the Administrative Agent and each Lender and thereafter shall be
binding upon and inure to the benefit of the Borrowers, the Administrative Agent
and each Lender and their respective successors and assigns, except that no
Borrower or the Guarantor shall have the right to assign its rights or
obligations hereunder or any interest herein without the prior written consent
of each Lender. SECTION 9.07 Assignments and Participations. (a) Each Lender may
assign to one or more banks or other entities all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Loans owing to it and the Note or Notes held by
it); provided, however, that: (i) each such assignment shall be of a constant,
and not a varying, percentage of all rights and obligations under this
Agreement, (ii) the amount of the Commitments and/or Loans of the assigning
Lender being assigned pursuant to each such assignment other than an assignment
to another Lender (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall in no event be less than $5,000,000 and
shall be an integral multiple of $1,000,000 in excess thereof, (iii) each such
assignment shall be to an Eligible Assignee, and (unless such assignment shall
be to a Lender, an Affiliate of such Lender, a Subsidiary of the assigning
Lender, or to the bank holding company or a Subsidiary of the bank holding
company of which the assigning Lender is a Subsidiary) the U.S. Borrower and the
Administrative Agent shall have consented to such assignment (which consents
shall not be unreasonably withheld or delayed); provided, that no consent of the
U.S. Borrower shall be required if an Event of Default under Section 7.01(a) or
(e) has occurred and is continuing; provided, further, that the consent of the
U.S. Borrower shall be deemed to have been provided unless the U.S. Borrower has
notified the Administrative Agent of its refusal to give such consent within 10
Business Days of receiving written request for its consent to such assignment,
and (iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and a processing and recordation fee of $3,500 paid by either the
assigning Lender or the



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm073.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 67 #89514481v17 assignee; provided that the
Administrative Agent may, in its sole discretion, elect to waive such
recordation fee in the case of any such assignment. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, (x) the assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (y) the Lender assignor thereunder shall
relinquish its rights and be released from its obligations under this Agreement,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance. Notwithstanding anything to the
contrary contained herein except for the conditions set for in clause (iv) of
this Section 9.07(a), any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (a “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the U.S. Borrower,
the option to provide to a Borrower all or any part of a Loan that such Granting
Lender would otherwise be obligated to make to such Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Advance, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 9.07 except for the conditions set forth in clause (iii) of this
Section 9.07(a), any SPC may (i) with notice to, but without the prior written
consent of, the U.S. Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any Eligible Assignee (consented to by the
U.S. Borrower and the Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis any non- public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC. This
paragraph may not be amended without the written consent of the SPC. (b) By
executing and delivering an Assignment and Acceptance, the Lender assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm074.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 68 #89514481v17 any of its obligations under
this Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 5.03 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon any Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such assignee
confirms that it is an Eligible Assignee; (vi) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender. (c)
[Intentionally Deleted]. (d) The Administrative Agent shall maintain at its
address referred to in Section 9.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitments of, and principal and interest
amounts of the Loans owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and each Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the U.S. Borrower or any Lender at any reasonable time and
from time to time upon reasonable prior notice. The Administrative Agent shall
provide the U.S. Borrower with a copy of the Register upon reasonable request.
(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Administrative Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C-1 hereto, (1) accept such Assignment and
Acceptance, (2) record the information contained therein in the Register and (3)
give prompt notice thereof to the U.S. Borrower. Within five Business Days after
its receipt of such notice, the relevant Borrower, at its own expense, shall
execute and deliver to the Administrative Agent in exchange for the surrendered
Note or Notes a new Note to the order of such Eligible Assignee in an amount
equal to the Commitments and/or Loans assumed by it pursuant to such Assignment
and Acceptance and a new Note to the order of the assigning Lender in an amount
equal to the Commitments and/or Loans retained by it hereunder. Such new Notes
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A-l hereto. Such surrendered Note or Notes shall be marked “canceled”
and shall be returned promptly to the U.S. Borrower. (f) Each Lender may sell
participations to one or more banks or other entities (other than (x) any
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person), (y) any Borrower or
any Affiliates of such Borrower or (z) any Defaulting Lender) in or to a portion
of its rights and obligations under this Agreement (including, without
limitation, a portion of its Commitments, the Loans owing to it and the Note or
Notes held by it); provided, however, that (i) such Lender’s



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm075.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 69 #89514481v17 obligations under this
Agreement (including, without limitation, its Commitments hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the holder of any such Note for all purposes of this Agreement, (iv) the
Borrowers, the Administrative Agent and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (v) except in the case of a participation
involving a Lender and one of its Affiliates (and this exception shall apply
only so long as the participant remains an Affiliate of such Lender), the
parties to each such participation shall execute a participation agreement in
substantially the form of the Participation Agreement, and (vi) no participant
under any such participation shall have any right to approve any amendment to or
waiver of any provision of any Loan Document, or any consent to any departure by
any Borrower therefrom, except to the extent that such amendment, waiver or
consent would alter the principal of, or interest on, the Loan or Loans in which
such participant is participating or any fees or other amounts payable to the
Lenders hereunder, or postpone any date fixed for any payment of principal of,
or interest on, the Loans or any fees or other amounts payable hereunder. Each
Lender shall provide the U.S. Borrower with a list of entities party to all
Participation Agreements with such Lender upon request. Notwithstanding anything
in this paragraph to the contrary, any bank that is a member of the Farm Credit
System that (a) has purchased a participation of at least $10,000,000 on or
after the Effective Date, (b) is, by written notice to the U.S. Borrower and the
Administrative Agent (“Voting Participant Notification”), designated by the
selling Lender as being entitled to be accorded the rights of a Voting
Participant hereunder (any bank that is a member of the Farm Credit System so
designated being called a “Voting Participant”) and (c) receives the prior
written consent of the U.S. Borrower and the Administrative Agent to become a
Voting Participant, shall be entitled to vote (and the voting rights of the
selling Lender shall be correspondingly reduced), on a dollar-for-dollar basis,
as if such participant were a Lender, on any matter requiring or allowing a
Lender to provide or withhold its consent, or to otherwise vote on any proposed
action. To be effective, each Voting Participant Notification shall, with
respect to any Voting Participant, (i) state the full name, as well as all
contact information required of an assignee as set forth in Exhibit C-1 hereto
and (ii) state the dollar amount of the participation purchased. The U.S.
Borrower and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this paragraph. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the U.S. Borrower, maintain a register on which it enters
the name and address of each participant and the principal and interest amounts
of each participant’s interest in the Loans or other obligations hereunder (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any participant or any information relating to a participant’s
interest in any Loan or other obligation hereunder) except to the extent that
such disclosure is necessary to establish that such Loan or other obligation is
in registered form under Section 5f.103−1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive and
binding for all purposes, absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (g) Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.07, disclose to the assignee or participant or proposed assignee or
participant, any information, including Confidential



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm076.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 70 #89514481v17 Information, relating to the
Borrowers furnished to such Lender by or on behalf of the Borrowers; provided
that, prior to any such disclosure of Confidential Information, the assignee or
participant or proposed assignee or participant shall be informed of the
confidential nature of such Confidential Information and shall agree to (i)
preserve the confidentiality of any Confidential Information relating to the
Borrowers received by it from such Lender and (ii) be bound by the provisions of
Section 9.11. (h) Notwithstanding any other provision in this Agreement, an
Eligible Assignee shall not be entitled to receive any greater payment under
Section 2.12 or 3.05 than the assigning Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in law that occurs after the effective date of such
assignment. (i) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time and without the consent of the Administrative Agent
or any Borrower create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Loans owing to it and
the Notes held by it), including in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System or any other central banking authority. SECTION 9.08 [Intentionally
Deleted]. SECTION 9.09 Governing Law. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) THAT MAY BE BASED UPON,
ARISE OUT OF OR RELATE IN ANY WAY TO THIS AGREEMENT, THE EXECUTION OR
PERFORMANCE OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW; PROVIDED THAT THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF
THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE,
SHALL APPLY IN DETERMINING (I) THE INTERPRETATION OF AN AG BUSINESS MATERIAL
ADVERSE EFFECT (AS DEFINED IN THE ACQUISITION AGREEMENT AS IN EFFECT ON THE DATE
THEREOF) AND WHETHER AN AG BUSINESS MATERIAL ADVERSE EFFECT HAS OCCURRED, (II)
THE ACCURACY OF ANY ACQUISITION AGREEMENT REPRESENTATION AND WHETHER AS A RESULT
OF ANY INACCURACY THEREOF THE U.S. BORROWER OR ITS APPLICABLE AFFILIATE HAS THE
RIGHT OR WOULD HAVE THE RIGHT TO TERMINATE ITS OBLIGATIONS (OR TO REFUSE TO
CONSUMMATE THE ACQUISITION) UNDER THE ACQUISITION AGREEMENT AND (III) WHETHER
THE ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE
ACQUISITION AGREEMENT. SECTION 9.10 Execution in Counterparts. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm077.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 71 #89514481v17 of this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement. SECTION 9.11 Confidentiality. Each of the Administrative Agent
and the Lenders agrees to maintain the confidentiality of the Confidential
Information (as defined below), except that Confidential Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Confidential Information and instructed to keep such Confidential
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-
regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 9.11, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the U.S.
Borrower and its obligations, this Agreement or payments hereunder, (iii) any
rating agency, or (iv) the CUSIP Service Bureau or any similar organization, (g)
with the consent of the U.S. Borrower, (h) any credit insurance provider or (i)
to the extent such Confidential Information (x) becomes publicly available other
than as a result of a breach of this Section 9.11 or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the U.S. Borrower. For purposes
of this Section 9.11, “Confidential Information” means all information received
from the U.S. Borrower or any of its Subsidiaries or any of their respective
certified public accountants (including the Borrowers’ Accountants) relating to
the U.S. Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the U.S. Borrower or any of its Subsidiaries, provided that, in
the case of information received from the U.S. Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Confidential Information as provided in this Section 9.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord to its own confidential
information. SECTION 9.12 Submission to Jurisdiction; Service of Process. (a)
Any legal action or proceeding brought by any Borrower or any of its respective
Affiliates with respect to this Agreement or any other Loan Document shall be
brought exclusively in the courts of the State of New York located in the City
of New York, borough of Manhattan or of the United States of America for the
Southern District of New York. By execution and delivery of this Agreement, each
Borrower hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm078.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 72 #89514481v17 based on the grounds of
forum non conveniens, that any of them may now or hereafter have to the bringing
of any such action or proceeding in such respective jurisdictions. (b) Each
Borrower hereby irrevocably consents to the service of any and all legal
process, summons, notices and documents in any suit, action or proceeding
brought in the United States of America arising out of or in connection with
this Agreement or any other Loan Document by the mailing (by registered or
certified mail, postage prepaid) or delivering of a copy of such process to the
U.S. Borrower at its address specified in Section 9.02. Each Borrower agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. (c) Nothing contained in this Section 9.12 shall affect
the right of the Administrative Agent or any Lender to serve process in any
other manner permitted by law or commence legal proceedings or otherwise proceed
against the Borrowers in any other jurisdiction. SECTION 9.13 WAIVER OF JURY
TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF. SECTION 9.14 USA PATRIOT Act. Each Lender
subject to the Patriot Act hereby notifies each Borrower that, pursuant to
Section 326 of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, including the name and address
of such Borrower and other information that will allow such Lender to identify
each Borrower in accordance with the Patriot Act. SECTION 9.15 Entire Agreement.
This Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. SECTION 9.16 No Fiduciary Duty. Each Agent and each
Lender and their respective Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of any Borrowers, its stockholders and/or its Affiliates. Each Borrower
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and any Borrower, its stockholders or its
Affiliates, on the other. Each Borrower acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrowers, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Borrower, its stockholders or its Affiliates with respect to the
transactions contemplated hereby



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm079.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 73 #89514481v17 (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any
Borrower, its stockholders or its Affiliates on other matters) or any other
obligation to any Borrower except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Borrower, its management, stockholders, creditors or
any other Person. Each Borrower acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Borrower agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Borrower, in connection
with such transaction or the process leading thereto. ARTICLE X GUARANTY SECTION
10.01 Guaranty. (a) To induce the Lenders to make the Loans to the Euro
Borrowers, the U.S. Borrower hereby absolutely, unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety (in such capacity, the
“Guarantor”), the full and punctual payment when due, whether at stated maturity
or earlier, by reason of acceleration, prepayment or otherwise in accordance
herewith or any other Loan Document, of the principal of and interest on the
Loans made by each Lender to, and the Notes held by each Lender of, each Euro
Borrower and all other amounts from time to time owing to the Lenders or the
Administrative Agent by any Euro Borrower under this Agreement pursuant hereto,
to its Euro Borrower Designation, and under the Notes, in each case strictly in
accordance with the terms hereof or thereof (such obligations being herein
collectively called, the “Guarantied Obligations”), whether or not from time to
time reduced or extinguished or hereafter increased or incurred, whether or not
recovery may be or hereafter may become barred by any statute of limitations,
and whether enforceable or unenforceable as against any Euro Borrower, now or
hereafter existing, or due or to become due, including principal, interest
(including interest at the contract rate applicable upon default accrued or
accruing after the commencement of any proceeding under the Bankruptcy Code,
whether or not such interest is an allowed claim in such proceeding), fees and
costs of collection. This guaranty constitutes a guaranty of payment and not of
collection. (b) The U.S. Borrower further agrees that, (i) if any payment made
by any of the Euro Borrowers or any other person and applied to the Guarantied
Obligations is at any time annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid, or (ii) if any payment is made by any Lender or any other holder of
Guarantied Obligations (the “Guarantied Parties”) to any Euro Borrower, its
estate, trustee, receiver or any other party, including the U.S. Borrower, under
any bankruptcy law, state or federal law, common law or equitable cause, then,
in each case, to the extent of such payment or repayment, the U.S. Borrower’s
liability under this Section 10.01 shall be and remain in full force and effect,
as fully as if such payment had never been made or, if prior thereto this
guaranty set forth in this Section 10.01 shall have been cancelled or
surrendered, the guaranty set forth in this Section 10.01 shall be reinstated in
full force and effect, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
U.S. Borrower in respect of the amount of such payment.



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm080.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 74 #89514481v17 SECTION 10.02 Authorization;
Other Agreements. The Guarantied Parties are hereby authorized, without notice
to or demand upon the U.S. Borrower, which notice or demand is expressly waived
hereby, and without discharging or otherwise affecting the obligations of the
U.S. Borrower hereunder (which shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to: (a)
supplement, renew, extend, accelerate or otherwise change the time for payment
of, or other terms relating to, the Guarantied Obligations, or any part of them,
or otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including, without limitation, this Agreement
and the other Loan Documents) now or hereafter executed by any Euro Borrower and
delivered to the Guarantied Parties or any of them, including, without
limitation, any increase or decrease of principal or the rate of interest
thereon; (b) waive or otherwise consent to noncompliance with any provision of
any instrument evidencing the Guarantied Obligations, or any part thereof, or
any other instrument or agreement in respect of the Guarantied Obligations
(including, without limitation, this Agreement and the other Loan Documents) now
or hereafter executed by any Euro Borrower and delivered to the Guarantied
Parties or any of them; (c) accept partial payments on the Guarantied
Obligations; (d) receive, take and hold additional security or collateral for
the payment of the Guarantied Obligations or any part of them and exchange,
enforce, waive, substitute, liquidate, terminate, abandon, fail to perfect,
subordinate, transfer, otherwise alter and release any such additional security
or collateral; (e) settle, release, compromise, collect or otherwise liquidate
the Guarantied Obligations or accept, substitute, release, exchange or otherwise
alter, affect or impair any security or collateral for the Guarantied
Obligations or any part of them or any other guaranty therefor, in any manner;
(f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Guarantied Obligations or any part of them and otherwise deal
with any Euro Borrower or any other guarantor, maker or endorser; (g) apply to
the Guarantied Obligations any and all payments or recoveries from any Euro
Borrower, from any other guarantor, maker or endorser of the Guarantied
Obligations or any part of them to the Guarantied Obligations in such order as
provided herein whether such Guarantied Obligations are secured or unsecured or
guaranteed or not guaranteed by others; and (h) refund at any time any payment
received by any Guarantied Party in respect of any of the Guarantied
Obligations, and payment to such Person of the amount so refunded shall be fully
guaranteed hereby even though prior thereto this Guaranty shall have been
cancelled or surrendered, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
U.S. Borrower hereunder in respect of the amount so refunded; even if any right
of reimbursement or subrogation or other right or remedy of the U.S. Borrower is
extinguished, affected or impaired by any of the foregoing (including, without
limitation, any election of remedies by reason of any judicial, non-judicial or



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm081.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 75 #89514481v17 other proceeding in respect
of the Guarantied Obligations which impairs any subrogation, reimbursement or
other right of the U.S. Borrower). SECTION 10.03 Guaranty Absolute and
Unconditional. The U.S. Borrower hereby waives any defense of a surety or
guarantor or any other obligor on any obligations arising in connection with or
in respect of any of the following and hereby agrees that its obligations under
this Article X (Guaranty) are absolute and unconditional and shall not be
discharged or otherwise affected as a result of: (a) the invalidity or
unenforceability of any of any Euro Borrower’s obligations under this Agreement
or any other Loan Document or any other agreement or instrument relating
thereto, or any security for, or other guaranty of the Guarantied Obligations or
any part of them, or the lack of perfection or continuing perfection or failure
of priority of any security for the Guarantied Obligations or any part of them;
(b) the absence of any attempt to collect the Guarantied Obligations or any part
of them from any Euro Borrower or other action to enforce the same; (c) any
Guarantied Parties’ election, in any proceeding instituted under chapter 11 of
the Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy
Code; (d) any borrowing or grant of a Lien by any Euro Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code; (e) the disallowance, under Section 502 of the Bankruptcy Code,
of all or any portion of the Administrative Agent’s or Lender’s claim (or
claims) for repayment of the Guarantied Obligations; (f) any use of cash
collateral under Section 363 of the Bankruptcy Code; (g) any agreement or
stipulation as to the provision of adequate protection in any bankruptcy
proceeding; (h) the avoidance of any Lien in favor of the Guarantied Parties or
any of them for any reason; (i) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any Euro Borrower, the U.S. Borrower or any of any Euro
Borrower’s other Subsidiaries, including without limitation, any discharge of,
or bar or stay against collecting, all or any of the Guarantied Obligations (or
any part of them or interest thereon) in or as a result of any such proceeding;
(j) failure by any Guarantied Party to file or enforce a claim against any Euro
Borrower or its estate in any bankruptcy or insolvency case or proceeding; (k)
any action taken by any Guarantied Party that is authorized hereby; or



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm082.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 76 #89514481v17 (l) any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor or any other obligor on any obligations, other than the
payment in full of the Guarantied Obligations. SECTION 10.04 Waivers. The U.S.
Borrower hereby waives diligence, promptness, presentment, demand for payment or
performance and protest and notice of protest, notice of acceptance and any
other notice in respect of the Guarantied Obligations or any part of them, and
any defense arising by reason of any disability or other defense of the Euro
Borrower. The U.S. Borrower shall not, until the Guarantied Obligations are
irrevocably paid in full and the Commitments have been terminated, assert any
claim or counterclaim it may have against any Euro Borrower or set off any of
its obligations to any Euro Borrower against any obligations of any Euro
Borrower to it. In connection with the foregoing, the U.S. Borrower covenants
that its obligations hereunder shall not be discharged, except by complete
performance. SECTION 10.05 Reliance. The U.S. Borrower hereby assumes
responsibility for keeping itself informed of the financial condition of the
Euro Borrowers and any and all endorsers and/or other guarantors of all or any
part of the Guarantied Obligations, and of all other circumstances bearing upon
the risk of nonpayment of the Guarantied Obligations, or any part thereof, that
diligent inquiry would reveal, and the U.S. Borrower hereby agrees that no
Guarantied Party shall have any duty to advise it of information known to it
regarding such condition or any such circumstances. In the event any Guarantied
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to the U.S. Borrower, such Guarantied Party shall
be under no obligation (i) to undertake any investigation not a part of its
regular business routine, (ii) to disclose any information which such Guarantied
Party, pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential or (iii) to make any other or future
disclosures of such information or any other information to any Guarantied
Party. SECTION 10.06 Waiver of Subrogation and Contribution Rights. Until the
Guarantied Obligations have been irrevocably paid in full and the Commitments
have been terminated, the U.S. Borrower shall not enforce or otherwise exercise
any right of subrogation to any of the rights of the Guarantied Parties or any
part of them against any Euro Borrower or any right of reimbursement or
contribution or similar right against any Euro Borrower by reason of this
Agreement or by any payment made by the U.S. Borrower in respect of the
obligations under this Agreement or the Notes. SECTION 10.07 Subordination. The
U.S. Borrower hereby agrees that upon the occurrence of any Event of Default
described in Section 7.01(e), any Indebtedness of any Euro Borrower now or
hereafter owing to it, whether heretofore, now or hereafter created (the
“Guaranty Subordinated Debt”), is hereby subordinated to all of the obligations
under this Agreement and the Notes, and that, except as expressly permitted by
this agreement, the Guaranty Subordinated Debt shall not be paid in whole or in
part until such obligations have been paid in full and this Guaranty is
terminated and of no further force or effect. The U.S. Borrower shall not accept
any payment of or on account of any Guaranty Subordinated Debt at any time in
contravention of the foregoing. Upon the occurrence and during the continuance
of an Event of Default described in Section 7.01(e), each Euro Borrower shall
pay to the Administrative Agent any payment of all or any part of the Guaranty
Subordinated Debt and any amount so paid to the Administrative Agent shall be
applied to payment of the obligations under this Agreement and the Notes as
provided herein. Each payment on the Guaranty Subordinated Debt received in
violation of any of the provisions hereof



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm083.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 77 #89514481v17 shall be deemed to have been
received by the U.S. Borrower as trustee for the Administrative Agent and the
Lenders and shall be paid over to the Administrative Agent immediately on
account of the Guarantied Obligations, but without otherwise affecting in any
manner the U.S. Borrower’s liability under this Article X (Guaranty). The U.S.
Borrower agrees to file all claims against the Euro Borrowers in any bankruptcy
or other proceeding in which the filing of claims is required by law in respect
of any Guaranty Subordinated Debt, and the Administrative Agent shall be
entitled to all of U.S. Borrower’s rights thereunder. If for any reason the U.S.
Borrower fails to file such claim at least ten Business Days prior to the last
date on which such claim should be filed, the U.S. Borrower hereby irrevocably
appoints the Administrative Agent as its true and lawful attorney-in-fact and is
hereby authorized to act as attorney-in-fact in the U.S. Borrower’s name to file
such claim or, in the Administrative Agent’s discretion, to assign such claim to
and cause proof of claim to be filed in the name of the Administrative Agent or
its nominee. In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to the
Administrative Agent the full amount payable on the claim in the proceeding,
and, to the full extent necessary for that purpose, the U.S. Borrower hereby
assigns to the Administrative Agent all of the U.S. Borrower’s rights to any
payments or distributions to which the U.S. Borrower otherwise would be
entitled. If the amount so paid is greater than the U.S. Borrower’s liability
hereunder, the Administrative Agent shall pay the excess amount to the party
entitled thereto. SECTION 10.08 Default; Remedies. The obligations of the U.S.
Borrower hereunder are independent of and separate from the Guarantied
Obligations. Upon any Event of Default, the Administrative Agent may, at its
sole election, proceed directly and at once, without notice, against the U.S.
Borrower to collect and recover the full amount or any portion of the Guarantied
Obligations then due, without first proceeding against the defaulting Euro
Borrower or Euro Borrowers or any other guarantor of the Guarantied Obligations,
or joining the defaulting Euro Borrower or Euro Borrowers or any other guarantor
in any proceeding against the U.S. Borrower. At any time after maturity of the
Guarantied Obligations, the Administrative Agent may (unless the Guarantied
Obligations have been irrevocably paid in full), without notice to the U.S.
Borrower, appropriate and apply toward the payment of the Guarantied Obligations
(i) any indebtedness due or to become due from any Guarantied Party to the U.S.
Borrower and (ii) any moneys, credits or other property belonging to the U.S.
Borrower at any time held by or coming into the possession of any Guarantied
Party or any of its respective Affiliates. SECTION 10.09 Irrevocability. This
Guaranty set forth in this Article X (Guaranty) shall be irrevocable as to any
and all of the Guarantied Obligations until the Commitments have been terminated
and all monetary Guarantied Obligations then outstanding have been irrevocably
repaid in cash. SECTION 10.10 Setoff. Upon the occurrence and during the
continuance of an Event of Default, each Guarantied Party and each Affiliate
thereof may, without notice to the U.S. Borrower and regardless of the
acceptance of any security or collateral for the payment hereof, appropriate and
apply toward the payment of all or any part of the Guarantied Obligations then
due and payable (i) any indebtedness due or to become due from such Guarantied
Party or Affiliate thereof to the U.S. Borrower or any Euro Borrower, and (ii)
any moneys, credits or other property belonging to the U.S. Borrower or any Euro
Borrower, at any time held by or coming into the possession of such Guarantied
Party or Affiliate thereof (other than trust accounts).



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm084.jpg]
TERM LOAN AGREEMENT FMC CORPORATION 78 #89514481v17 SECTION 10.11 No Marshaling.
The U.S. Borrower consents and agrees that no Guarantied Party or Person acting
for or on behalf thereof shall be under any obligation to marshal any assets in
favor of the U.S. Borrower or against or in payment of any or all of the
Guarantied Obligations. SECTION 10.12 Enforcement; Amendments; Waivers. No delay
on the part of any Guarantied Party in the exercise of any right or remedy
arising under this Agreement, any of the other Loan Documents or otherwise with
respect to all or any part of the Guarantied Obligations or any other guaranty
of or security for all or any part of the Guarantied Obligations shall operate
as a waiver thereof, and no single or partial exercise by any such Person of any
such right or remedy shall preclude any further exercise thereof. Failure by any
Guarantied Party at any time or times hereafter to require strict performance by
the U.S. Borrower, any other guarantor of all or any part of the Guarantied
Obligations or any other Person of any of the provisions, warranties, terms and
conditions contained in any of the Loan Documents now or at any time or times
hereafter executed by such Persons and delivered to any Guarantied Party shall
not waive, affect or diminish any right of such person at any time or times
hereafter to demand strict performance thereof and such right shall not be
deemed to have been waived by any act or knowledge of any Guarantied Party, or
its Affiliates, unless such waiver is contained in an instrument in writing,
directed and delivered to such Euro Borrower or the U.S. Borrower, as
applicable, specifying such waiver, and is signed by the party or parties
necessary to give such waiver under this Agreement. No waiver of any Event of
Default shall operate as a waiver of any other Event of Default or the same
Event of Default on a future occasion, and no action by any Guarantied Party
permitted hereunder shall in any way affect or impair any its rights and
remedies or the obligations of the U.S. Borrower under this Article X
(Guaranty). Any determination by a court of competent jurisdiction of the amount
of any principal and/or interest owing by any Euro Borrower to any Guarantied
Party shall be conclusive and binding on the U.S. Borrower irrespective of
whether the U.S. Borrower was a party to the suit or action in which such
determination was made. [SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm085.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] IN WITNESS WHEREOF, the parties
hereto have caused this Agreement to be executed by their respective officers
thereunto duly authorized, as of the date first above written. The U.S. Borrower
FMC CORPORATION By: /s/ Andrew D. Sandifer Name: Andrew D. Sandifer Title: Vice
President and Treasurer The Euro Borrowers FMC FINANCE B.V. By: /s/ Andrew D.
Sandifer Name: Andrew D. Sandifer Title: Authorized Signatory, as
Attorney-in-Fact FMC CHEMICALS NETHERLANDS B.V. By: /s/ Andrew D. Sandifer Name:
Andrew D. Sandifer Title: Authorized Signatory, as Attorney-in-Fact FMC
LUXEMBOURG HOLDINGS S.À R.L. By: /s/ Andrew D. Sandifer Name: Andrew D. Sandifer
Title: Authorized Signatory, as Attorney-in-Fact



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm086.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] FMC LUXEMBOURG S.À R.L. By: /s/
Andrew D. Sandifer Name: Andrew D. Sandifer Title: Authorized Signatory, as
Attorney-in-Fact



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm087.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] CITIBANK, N.A., as Administrative
Agent and Lender By: /s/ Michael Vondriska Name: Michael Vondriska Title: Vice
President



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm088.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] BANK OF AMERICA, N.A., as
Syndication Agent and Lender By: /s/ Michelle Cheung Name: Michelle Cheung
Title: Assistant Vice President



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm089.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] BNP Paribas, as a Lender By: /s/
Christopher Sked Name: Christopher Sked Title: Managing Director By: /s/ Julien
Pecoud-Bouvet Name: Julien Pecoud-Bouvet Title: Vice President



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm090.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] JPMORGAN CHASE BANK, N.A., as a
Lender By: /s/ James A. Knight Name: James A. Knight Title: Executive Director



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm091.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] Sumitomo Mitsui Banking Corporation,
as a Lender By: /s/ James D. Weinstein Name: James D. Weinstein Title: Managing
Director



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm092.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] TD Bank, N.A., as a Lender By: /s/
Craig Welch Name: Craig Welch Title: Senior Vice President



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm093.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] CoBank, ACB, as a Lender By: /s/
Robert Prickett Name: Robert Prickett Title: Vice President



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm094.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] Branch Banking and Trust Company, as
a Lender By: /s/ Trevor H. Williams Name: Trevor H. Williams Title: Banking
Officer



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm095.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] Citizens Bank of Pennsylvania, as a
Lender By: /s/ Jeffrey Mills Name: Jeffrey Mills Title: Vice President



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm096.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] COÖPERATIVE RABOBANK U.A., NEW YORK
BRANCH, as a Lender By: /s/ Jeff Bliss Name: Jeff Bliss Title: Executive
Director By: /s/ Robert Graff Name: Robert Graff Title: Managing Director



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm097.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] KBC Bank N.V., New York, as a Lender
By: /s/ Sheila Bermejo Name: Sheila Bermejo Title: Director By: /s/ Susan Silver
Name: Susan Silver Title: Managing Director



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm098.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] MIZUHO BANK, LTD., as a Lender By:
/s/ Donna DeMagistris Name: Donna DeMagistris Title: Authorized Signatory



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm099.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] PNC BANK, National Association, as a
Lender By: /s/ Denise DiSimone Name: Denise DiSimone Title: Senior Vice
President



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm100.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] THE BANK OF NEW YORK MELLON, as a
Lender By: /s/ Christopher Olsen Name: Christopher Olsen Title: Senior Associate



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm101.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] U.S. BANK NATIONAL ASSOCIATION, as a
Lender By: /s/ Mark Irey Name: Mark Irey Title: Vice President



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm102.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] Wells Fargo Bank, National
Association, as a Lender By: /s/ Ashley Walsh Name: Ashley Walsh Title: Director



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm103.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] Santander Bank, N.A., as a Lender
By: /s/ Andres Barbosa Name: Andres Barbosa Title: Executive Director



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm104.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] Lloyds Bank plc, as a Lender By: /s/
Daven Popat Name: Daven Popat Title: Senior Vice President Transaction Execution
Category A P003 By: /s/ Dennis McClellan Name: Dennis McClellan Title: Assistant
Vice President M040



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm105.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] Bank of China, New York Branch, as a
Lender By: /s/ Raymond Qiao Name: Raymond Qiao Title: Managing Director



--------------------------------------------------------------------------------



 
[ex102conformedfmcnewterm106.jpg]
[SIGNATURE PAGE TO FMC TERM LOAN AGREEMENT] THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD, as a Lender By: /s/ Mustafa Khan Name: Mustafa Khan Title: Director



--------------------------------------------------------------------------------



 